    17-11906-mew      Doc 666-1       Filed 05/24/19 Entered 05/24/19 10:04:11               Exhibit A
                                             Pg 1 of 44



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------x
In re:                               :
                                     :                           Chapter 11
BICOM NY, LLC, et al.,1              :
                                     :                           Case No. 17-11906(MEW)
                          Debtors.   :
                                     :                           (Jointly Administrated)
-------------------------------------x

        SECOND REVISED SECOND AMENDED JOINT PLAN OF LIQUIDATION
                OF THE DEBTORS AND DEBTORS-IN-POSSESSION
          AND THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS




     WILK AUSLANDER LLP                                MOSES & SINGER LLP
     1515 Broadway, 43rd Floor                         405 Lexington Avenue
     New York, New York 10036                          New York, New York 10174
     Telephone: (212) 981-2300                         Telephone: (212) 554-7800
     Eric J. Snyder, Esq.                              Alan E. Gamza, Esq.
     Eloy A. Peral, Esq.                               Jessica K. Bonteque, Esq.

    Counsel for Debtors and                            Counsel for the Official Committee
    Debtors in Possession                              Of Unsecured Creditors



Dated: May 8, 2019




1
 The last four numbers of each Debtor’s taxpayer identification number are BICOM NY, LLC (9990); ISCOM NY,
LLC (1589); and Bay Ridge Automotive Company, LLC (0694).

01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
  17-11906-mew              Doc 666-1           Filed 05/24/19 Entered 05/24/19 10:04:11                               Exhibit A
                                                       Pg 2 of 44



                                                TABLE OF CONTENTS

                                                                                                                               Page

ARTICLE 1 DEFINITIONS, RULES OF INTERPRETATION AND COMPUTATION
                   OF TIME ......................................................................................................1
     A.    Scope of Definitions ................................................................................................1
     B.     Definitions...............................................................................................................1
     C.    Rules of Construction ............................................................................................13
     D.    Computation of Time. ............................................................................................14
ARTICLE 2 TREATMENT OF UNCLASSIFIED CLAIMS ......................................................14
           2.1     Administrative Expense Claims .................................................................14
           2.2     Priority Tax Claims ....................................................................................15
           2.3     Allowed DIP Claims ..................................................................................15
ARTICLE 3 CLASSIFICATION OF CLAIMS AND INTERESTS ...........................................15
ARTICLE 4 TREATMENT OF CLASSES OF CLAIMS AND INTERESTS UNDER
                   THE PLAN ................................................................................................16
           4.1     Class 1A: Priority Non-Tax Claims (BICOM) ........................................16
           4.2     Class 1B: Priority Non-Tax Claims (ISCOM) .........................................17
           4.3     Class 1C: Priority Non-Tax Claims (BRAC).............................................17
           4.4     Class 2A: Chase Residual Claim (BICOM)...............................................17
           4.5     Class 2B: Chase Residual Claim (ISCOM) ...............................................18
           4.6     Class 2C: Chase Residual Claim (BRAC) .................................................18
           4.7     Class 3A: General Unsecured Claims (BICOM) .....................................18
           4.8     Class 3B: General Unsecured Claims (ISCOM) ......................................18
           4.9     Class 3C: General Unsecured Claims (BRAC) .......................................19
           4.10 Class 4A: Equity Interest (BICOM) ..........................................................19
           4.11 Class 4B: Equity Interest (ISCOM) ...........................................................19
           4.12 Class 4C: Equity Interest (BRAC) .............................................................19
ARTICLE 5 ACCEPTANCE OR REJECTION OF THE PLAN ................................................20
           5.1     Voting Classes ...........................................................................................20
           5.2     Acceptance by Impaired Classes of Claims ...............................................20
           5.3     Deemed Rejection of Plan .........................................................................20
ARTICLE 6 MEANS OF IMPLEMENTATION OF THE PLAN ..............................................20
           6.1     Conditions Precedent to the Effective Date ...............................................20
           6.2     Vesting of Assets of the Estate ..................................................................21
           6.3     Chase Settlement Agreement .....................................................................21
           6.4     Liquidation Trust .......................................................................................21
           6.5     Nonconsensual Confirmation.....................................................................26
           6.6     Closing of Chapter 11 Cases ......................................................................27
ARTICLE 7 DISTRIBUTIONS ...................................................................................................28
           7.1     Payment Up to Allowed Claim ..................................................................28
           7.2     Distributions...............................................................................................28
           7.3     Time of Payment ........................................................................................29
                                                         i
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew              Doc 666-1          Filed 05/24/19 Entered 05/24/19 10:04:11                            Exhibit A
                                                     Pg 3 of 44



           7.4  Disputed Claims Reserves .........................................................................29
           7.5  Estimation of Claims..................................................................................29
           7.6  Objections ..................................................................................................30
           7.7  Untimely Claims ........................................................................................30
           7.8  Updates to Claim Register Without Objection ..........................................30
           7.9  Fractional Cents .........................................................................................30
           7.10 Interest on Claims ......................................................................................30
           7.11 Setoffs ........................................................................................................31
           7.12 Waiver of Transfer Taxes ..........................................................................31
           7.13 Time Bar to Cash Payments by Check ......................................................31
ARTICLE 8 EXECUTORY CONTRACTS UNDER THE PLAN..............................................31
           8.1  Rejection Claims ........................................................................................32
ARTICLE 9 RETENTION OF SUBJECT MATTER JURISDICTION AND CAUSES OF
                ACTION ....................................................................................................32
           9.1  Retention of Subject Matter Jurisdiction ...................................................32
           9.2  Retention of Causes of Action ...................................................................34
ARTICLE 10 MODIFICATION OF PLAN .................................................................................35
           10.1 Prior to the Confirmation Order .................................................................35
           10.2 After the Confirmation Order ....................................................................35
ARTICLE 11 PROVISIONS REGARDING INJUNCTIONS, EXCULPATION AND
                THIRD PARTY RELEASES ....................................................................35
           11.1 Injunction relating to the Plan ....................................................................36
           11.2 Releases......................................................................................................36
           11.3 Exculpation ................................................................................................38
ARTICLE 12 MISCELLANEOUS PROVISIONS ......................................................................39
           12.1 Governing Law ..........................................................................................39
           12.2 Notices .......................................................................................................39
           12.3 Conflicts .....................................................................................................40
           12.4 Reservation of Rights .................................................................................40
           12.5 Binding Effect ............................................................................................40




                                                                ii
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew              Doc 666-1   Filed 05/24/19 Entered 05/24/19 10:04:11               Exhibit A
                                              Pg 4 of 44




        BICOM NY, LLC f/d/b/a Jaguar Land Rover Manhattan (“BICOM”), ISCOM NY, LLC
f/d/b/a Maserati of Manhattan (“ISCOM”), and Bay Ridge Automotive Company, LLC f/d/b/a
Bay Ridge Ford (“BRAC” and, together with BICOM and ISCOM, the “Debtors”), debtors and
debtors-in-possession in the above Chapter 11 cases, and the Official Committee of Unsecured
Creditors, hereby propose this Revised Second Amended Joint Plan of Liquidation. Reference is
made to the Disclosure Statement for a discussion of the Debtors’ history, results of operations,
historical financial information and properties, and for a summary and analysis of the Plan.

        Claims against, and Equity Interests in, the Debtors will be treated as set forth herein. There
may also be other agreements and documents, which will be filed with the Bankruptcy Court (as
defined below), that are referenced in the Plan or the Disclosure Statement as exhibits and
schedules. All such exhibits and schedules are incorporated into and are a part of the Plan as if set
forth in full herein.

     ALL HOLDERS OF CLAIMS AGAINST OR EQUITY INTERESTS IN A DEBTOR
ARE ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE STATEMENT IN
THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.


                                              ARTICLE 1

                               DEFINITIONS, RULES OF
                      INTERPRETATION AND COMPUTATION OF TIME


A.       Scope of Definitions

               For purposes of this Plan, unless the context otherwise requires, all capitalized
terms not otherwise defined shall have the meanings ascribed to them in Article 1.B. of this Plan.
Any term used in this Plan that is not defined herein, but is defined in the Bankruptcy Code or the
Bankruptcy Rules, shall have the meaning ascribed to that term in the Bankruptcy Code or the
Bankruptcy Rules.

B.           Definitions

         1.1       “8904” means 8904 5th Avenue Realty, LLC.

         1.2       “ACIM” means ACIM NY, LLC f/d/b/a Nissan of Manhattan.

        1.3      “Adequate Protection Superpriority Claims” means the superpriority
administrative expense claims under sections 503 and 507 of the Bankruptcy Code against the
Debtors’ Estates, on account of any diminution in value of Chase’s prepetition liens arising as a
result of (i) the use, sale, or lease of cash collateral or other prepetition collateral, (ii) the granting
                                                    1
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew        Doc 666-1      Filed 05/24/19 Entered 05/24/19 10:04:11             Exhibit A
                                           Pg 5 of 44



of priming liens to secure the DIP Facility, or (iii) the imposition of the automatic stay, with
priority in payment over any and all administrative expenses of the kinds specified or ordered
pursuant to any provision of the Bankruptcy Code, granted by Paragraph 13(b) of the Final DIP
Financing Order.

       1.4     “Administrative Expense Bar Date” shall apply to Administrative Expense
Claims and means the first Business Day that is sixty (60) days after the Effective Date or such
other date as established by Final Order of the Bankruptcy Court.

        1.5    “Administrative Expense Claim” or “Administrative Claim” means any right to
payment constituting a cost or expense of administration of the Chapter 11 Cases under Sections
503(b) and 507(a)(2) of the Bankruptcy Code, including without limitation: (a) any actual and
necessary costs and expenses incurred on or after the Commencement Date of preserving the
Estates and operating the Debtors’ businesses; (b) Claims that have been determined by a Final
Order to constitute an administrative expense of the Estates; (c) Professional Fee Claims; and (d)
any fees or charges assessed against and payable by the Debtors under Section 1930 of title 28 of
the United States Code.

         1.6   “ALIM” means ALIM NY, LLC f/d/b/a Infiniti of Manhattan.

        1.7    “Allowed” means with respect to Claims (a) any Claim against a Debtor, proof of
which is timely Filed or by order of the Bankruptcy Court is not or will not be required to be Filed,
(b) any Claim that has been or is hereafter listed in the Schedules as neither disputed, contingent
or unliquidated, and for which no timely Filed proof of Claim has been Filed, or (c) any Claim
allowed pursuant to this Plan and, in each such case in (a) and (b) above, as to which either (i) no
objection to the allowance thereof has been Filed within the applicable period of time fixed by this
Plan, the Bankruptcy Code, the Bankruptcy Rules or the Bankruptcy Court or (ii) such an objection
is so Filed and the Claim shall have been allowed pursuant to a Final Order (but only to the extent
so allowed).

        1.8    “Assets” means all assets and property of the Estates of the Debtors, regardless of
whether reflected in the financial records of the Debtors, including but not limited to: Cash,
deposits, refunds, rebates, abatements, fixtures, equipment, inventory, contractual interests,
intangibles, claims, Causes of Action, suits, setoffs, recoupments, equitable or legal rights,
interests and remedies.

       1.9    “Avoidance Actions” means the Causes of Action under sections 502(d), 544, 545,
547, 548, 549, 550, and 553 of the Bankruptcy Code and any other avoidance actions under the
Bankruptcy Code.

        1.10 “Ballots” means the ballots accompanying the Disclosure Statement upon which
holders of Impaired Claims entitled to vote shall, among other things, indicate their acceptance or
rejection of the Plan in accordance with the Plan and the procedures governing the solicitation
process, and which must be actually received on or before the Voting Deadline.

                                                 2
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew         Doc 666-1     Filed 05/24/19 Entered 05/24/19 10:04:11             Exhibit A
                                           Pg 6 of 44



        1.11 “Bankruptcy Code” means title 11 of the United States Code, as amended and in
effect on the Commencement Date.

        1.12 “Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York, Manhattan Division, having jurisdiction over the Chapter 11 Cases or such
other court of competent jurisdiction as may obtain such jurisdiction in the future.

       1.13 “Bankruptcy Rules” means (a) the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under Section 2075 of title 28 of the United
States Code and (b) the local rules of the Bankruptcy Court, in each case, as in effect on the
Commencement Date.

       1.14 “Benchmark” shall have the meaning ascribed to it in Section 1.104 of the Plan,
and shall be determined in accordance with the Chase Settlement Agreement and Section 6.4(e) of
the Plan.

       1.15 “Beneficiaries” means Holders of Allowed Claims that are entitled to receive
Distributions under the Plan and/or the Liquidation Trust.

         1.16   “BNF Brooklyn” means BNF Realty Brooklyn, LLC.

         1.17   “BNF NY” means BNF NY Realty, LLC.

        1.18 “BNF Partners” means BNF Partners NY, LLC, the sole Holder of the Equity
Interests of BICOM and ISCOM.

      1.19 “BNF Recoveries” means any recoveries by the Estates or by Chase related to BNF
Brooklyn, regardless of the source.

        1.20 “Business Day” means any day other than: (a) a Saturday; (b) a Sunday and (c) a
“legal holiday” as defined in Bankruptcy Rule 9006(a).

         1.21   “Cases” has the same meaning as the term “Chapter 11 Cases”

         1.22   “Cash” means legal tender of the United States of America.

        1.23 “Cash Equivalents” means equivalents of Cash in the form of readily marketable
securities or instruments issued by an Entity, including readily marketable direct obligations of, or
obligations guaranteed by, the United States of America, commercial paper of domestic
corporations carrying a Moody’s rating of “P2” or better, or equivalent rating of any other
nationally recognized rating service, or interest bearing certificates of deposit or other similar
obligations of domestic banks or other financial institutions having a shareholders’ equity or
capital of not less than five hundred million dollars ($500,000,000) having maturities of not more
than one year, at the then generally prevailing rates of interest for like amounts and like periods.

                                                 3
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew         Doc 666-1     Filed 05/24/19 Entered 05/24/19 10:04:11           Exhibit A
                                           Pg 7 of 44



        1.24 “Causes of Action” means any and all actions, causes of action, rights, suits, debts,
sums of money, damages, judgments, claims, and demands whatsoever, whether known or
unknown, existing or hereafter arising, in law, equity, or otherwise, including but not limited to
the Avoidance Actions, based in whole or in part upon any act or omission or other event occurring
prior to the Commencement Date or during the course of the Cases, including through the Effective
Date, that belong to the Debtors or their Estates.

       1.25 “Chapter 11 Cases” means (i) when used with reference to a particular Debtor, the
case pending for that Debtor under chapter 11 of the Bankruptcy Code and (ii) when used with
reference to all Debtors, the procedurally consolidated chapter 11 cases pending for the Debtors in
the Bankruptcy Court.

         1.26   “Chase” means J.P. Morgan Chase Bank, N.A.

       1.27     “Chase Released Party” shall have the meaning ascribed to it in Article 11.2(a) of
the Plan.

       1.28 “Chase Residual Claim” means the sum of the: (1) Adequate Protection
Superpriority Claims; (2) Prepetition Obligations; and (3) Trust Funding Claim.

        1.29 “Chase Settlement Agreement” means the Settlement Agreement dated May 16,
2018, entered into by the Debtors, the Committee, and Chase, a copy of which is attached to the
Plan as Exhibit A, as may have been modified pursuant to the terms of the Plan.

       1.30 “Claim” means any claim against a Debtor, regardless of whether asserted and
regardless of whether known, as the term “claim” is defined in Section 101(5) of the Bankruptcy
Code.

        1.31    “Claims Objection Deadline” shall have the meaning ascribed to it in Section 7.6
of the Plan.

        1.32 “Class” means any group of substantially similar Claims or Equity Interests
classified by the Plan pursuant to Section 1122 of the Bankruptcy Code.

        1.33 “Commencement Date” means July 10, 2017, the date on which each Debtor filed
its voluntary petition under chapter 11 of the Bankruptcy Code.

       1.34 “Committee” means the Official Committee of Unsecured Creditors appointed in
the Cases on July 31, 2017, as may have been reconstituted from time to time.

       1.35 “Confirmation Date” means the date on which the Confirmation Order becomes a
Final Order.

       1.36 “Confirmation Hearing” means the hearing held by the Court to consider the
confirmation of the Plan, as it may be adjourned or continued from time to time.
                                                 4
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew         Doc 666-1     Filed 05/24/19 Entered 05/24/19 10:04:11            Exhibit A
                                           Pg 8 of 44



       1.37 “Confirmation Order” means an order of the Court confirming the Plan under
Section 1129 of the Bankruptcy Code that has become a Final Order.

        1.38 “Consenting Holder of Priority Non-Tax Claim” means a Holder of an Allowed
Priority Non-Tax Claim of a kind specified in section 1129(a)(9)(B) of the Bankruptcy Code who
(a) returned a Priority Non-Tax Claim Consent Form indicating their consent to their treatment
under the Plan, (b) orally consented to their treatment under the Plan as reflected in the
Declarations (as defined in the Confirmation Order), (c) is a Not-Directly Reached Non-Tax
Priority Creditor (as that terms is defined in the Agran Declaration) and did not timely submit both
a Non-Consent Declaration (as defined in the Confirmation Order) and, if applicable a Court
Petition (as defined in the Confirmation Order), or (d) cashed the Initial Payment Check.

       1.39 “CRO” means Steven F. Agran in his capacity as the Debtors’ Chief Restructuring
Officer and any other Person that may succeed Mr. Agran as Chief Restructuring Officer.

       1.40 “Debtor” means one of the Debtors, in its individual capacity as a debtor and debtor
in possession in its respective Chapter 11 Case.

       1.41 “Debtors” means collectively: BICOM NY, LLC f/d/b/a Jaguar Land Rover
Manhattan, ISCOM NY, LLC f/d/b/a Maserati of Manhattan, and Bay Ridge Automotive
Company, LLC f/d/b/a Bay Ridge Ford, as debtors and debtors in possession in the Chapter 11
Cases.

       1.42     “Debtors’ Principals” means collectively: Alexander Boyko, Venjamin Nilva, and
Gary Flom.

         1.43   “DIP Claims” means the sum of DIP Superiority Claims.

       1.44 “DIP Facility” means the debtor-in-possession financing facility authorized by the
Final DIP Financing Order.

       1.45 “DIP Loan Documents” means the credit agreement authorized by the Final DIP
Financing Order and any related documents and instruments delivered pursuant to or in connection
therewith, as such documents may have been amended by the Final DIP Financing Order.

       1.46 “DIP Superpriority Claims” means the superpriority administrative expense
claims against each of the Debtors, on account of the obligations of the Debtors under and with
respect to the DIP Facility, with priority in payment over any and all administrative expenses,
adequate protection claims, diminution claims and all other claims against the Debtors as provided
by Paragraph 11 of the Final DIP Financing Order.

         1.47   “Disputed Claim” means a Claim or any portion thereof that is not an Allowed
Claim.


                                                 5
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew        Doc 666-1      Filed 05/24/19 Entered 05/24/19 10:04:11              Exhibit A
                                           Pg 9 of 44



        1.48 “Disclosure Statement” means the Disclosure Statement filed pursuant to Section
1125 of the Bankruptcy Code with respect to this Plan, including all exhibits, appendices, and
schedules thereto, if any, as same may be amended, modified, or supplemented from time to time,
all as approved by the Bankruptcy Court pursuant to sections 1125 and 1127 of the Bankruptcy
Code and Bankruptcy Rule 3017.

        1.49 “Disputed Reserve” means the aggregate amount of Cash that would have been
distributed on the Distribution Date, or in subsequent Distributions, to the Holders of Disputed
Claims if such Disputed Claims had in fact been Allowed on such date: (a) for liquidated Claims,
in the amount asserted in a filed Proof of Claim or Administrative Claim; and (b) for unliquidated
Claims, the amount estimated by the Liquidation Trustee as the maximum reasonable amount that
could ultimately be allowed by the Court.

       1.50 “Distribution” means a distribution of Cash or other Assets of the Estates made in
accordance with the Plan or the Liquidation Trust.

        1.51 “Distribution Date” means the date on which the Liquidation Trustee shall make
a Distribution, which shall be a date selected by the Liquidation Trustee.

       1.52 “Effective Date” means a Business Day selected by the Debtors after which all
conditions to the occurrence of the Effective Date set forth in Section 6.1 have been satisfied or
duly waived.

         1.53   “Entity” means an entity as defined in Section 101(15) of the Bankruptcy Code.

       1.54 “Estates” means the Debtors’ chapter 11 estates, individually or collectively, as is
appropriate in context, created by the commencement of and in the Chapter 11 Cases pursuant to
Section 541 of the Bankruptcy Code.

        1.55 “Estate Litigation” means all proceedings arising from or relating to: (i) all Claims,
(ii) objections to Claims, (iii) Causes of Action, including but not limited to, any litigation or
claims that can be instituted or asserted by the Estates, Liquidation Trust, the Debtors, the
Committee or by any party on behalf of or for the benefit of the Estates or Liquidation Trust,
including, but not limited to, to recover upon Avoidance Actions.

        1.56 “Exculpated Claim” any claim (as defined in Section 101(5) of the Bankruptcy
Code) or Cause of Action for any claim related to any act taken or not taken after the
Commencement Date and before the Effective Date arising out of the Chapter 11 Cases related to
any of the Debtors, including, without limitation, (i) the negotiation of any settlements entered into
with or by any of the Debtors or any other estate representatives, (ii) the formulation, preparation,
dissemination, negotiation, filing, prosecution, approval or administration of the Disclosure
Statement, this Plan (including any term sheets related hereto), the DIP Loan Documents, the Final
DIP Financing Order, or (iii) any contract, instrument, release or other agreement or document
created or entered into in connection with any such negotiations or settlements or the Disclosure
Statement, this Plan, DIP Loan Documents, the Final DIP Financing Order, the filing of the
                                                 6
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew         Doc 666-1      Filed 05/24/19 Entered 05/24/19 10:04:11              Exhibit A
                                            Pg 10 of 44



Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, and the
administration and implementation of the Plan.

         1.57   “Exculpated Party” shall have the meaning ascribed to it in Section 11.3 of the
Plan.

        1.58 “Executory Contract” means a contract or unexpired lease (including amendments
thereto) to which a Debtor is a party that is or previously was subject to assumption or rejection
under sections 365 or 1123 of the Bankruptcy Code.

        1.59 “Equity Interest” means the legal, equitable, contractual, and other rights of any
Person with respect to existing membership interests or other equity interest, or any other equity
securities of, or ownership interests in, the Debtors.

       1.60 “File” or “Filed” means, with respect to any pleading, entered on the docket of the
Case and properly served in accordance with the Bankruptcy Rules.

        1.61 “Final DIP Financing Order” means the Final Order (I) Authorizing Debtors To
(A) Obtain Postpetition Financing and (B) Utilize Cash Collateral of J.P. Morgan Chase Bank,
N.A., (II) Granting Adequate Protection to J.P. Morgan Chase Bank, N.A., (III) Scheduling a Final
Hearing, and (IV) Granting Related Relief entered by the Bankruptcy Court on the docket on
August 8, 2017 and bearing docket number 123.

        1.62 “Final Order” means an order or judgment of the Court as to which the time to
appeal, petition for certiorari, seek mandamus, or move for reargument, reconsideration, or
rehearing has expired and as to which no appeal, petition for certiorari, or other proceedings for
reargument, reconsideration, or rehearing is pending; or, if an appeal, writ of certiorari, or petition
for mandamus, reargument, reconsideration, or rehearing has been Filed or sought with respect to
any order or judgments of the Court, that order or judgment has been affirmed by the highest court
to which it was appealed, or certiorari has been denied or mandamus, reargument, reconsideration,
or rehearing has been denied or resulted in no modification thereof, and the time to take any further
appeal, petition for certiorari, or move for mandamus, reargument, reconsideration, or rehearing
shall have expired; provided, however, that the possibility that a motion under Rule 60 of the
Federal Rules of Civil Procedure (or any analogous motion under the Bankruptcy Rules) may be
Filed with respect to an order or judgment shall not cause such order or judgment not to be a Final
Order.

      1.63 “General Claims Bar Date” means November 30, 2017 at 5:00 p.m. (Prevailing
Mountain Time).

      1.64 “General Claims Bar Date Order” means the order entered by the Court on
October 19, 2017, which established the General Claims Bar Date.

       1.65 “General Unsecured Claim” means any Claim against a Debtor that is not (i) a
Secured Claim; (ii) entitled to priority under Sections 503 or 507 of the Bankruptcy Code; or (iii)
                                                 7
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew         Doc 666-1     Filed 05/24/19 Entered 05/24/19 10:04:11              Exhibit A
                                           Pg 11 of 44



an Administrative Expense Claim, a DIP Claim, Priority Tax Claim, Priority Non-Tax Claim, or a
Chase Residual Claim.

       1.66 “Holder” means the beneficial holder of any Claim or Equity Interest, in its
capacity as such.

         1.67   “Impaired” shall have the meaning ascribed to it in Section 1124 of the Bankruptcy
Code.

      1.68 “Insiders” shall have the meaning ascribed to it in Section 101(31) of the
Bankruptcy Code.

       1.69     “KAH” means Kings Automotive Holdings, LLC f/d/b/a Kings Chrysler Dodge
Jeep Ram.

       1.70 “Liabilities” means the liabilities of the Estates, whether or not reflected in the
financial records of the Debtors.

       1.71 “Lien” shall have the meaning ascribed to it in Section 101(37) of the Bankruptcy
Code, except that a lien that has been or may be avoided or void shall not constitute a Lien for the
purposes of the Plan.

       1.72 “Liquidation Trust” means that Liquidation Trust established pursuant to this Plan
in which the Liquidation Trust Assets shall vest as set forth in the Plan on the Effective Date.

       1.73 “Liquidation Trust Advisory Board” means the advisory board created for the
Liquidation Trust and as further described in Section 6.

       1.74 “Liquidation Trust Agreement” means that Post-Liquidation Trust Agreement
that governs the operation and management of the Liquidation Trust, a copy of which will be
included in a Plan Supplement.

       1.75 “Liquidation Trust Assets” means all of the Assets transferred or granted to the
Liquidation Trust, consisting of: (i) the Causes of Action and Estate Litigation; (ii) the Liquidation
Trust Proceeds; and (iii) all other Assets of the Estates.

        1.76 “Liquidation Trust Expenses” means any expenses incurred by the Liquidation
Trust, including, but not limited to, professional fees of the Liquidation Trust, the fees of the
Liquidation Trustee, expenses incurred by any Entity retained by the Liquidation Trustee, and the
expenses of the Liquidation Trust Advisory Board.

        1.77 “Liquidation Trust Proceeds” means the proceeds from the collection,
liquidation, sale or other disposition of the Debtors’ Assets as of the Effective Date, including the
proceeds received from any Causes of Action, Estate Litigation, or sale of the Liquidation Trust
Assets.
                                                  8
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew         Doc 666-1    Filed 05/24/19 Entered 05/24/19 10:04:11           Exhibit A
                                          Pg 12 of 44



       1.78 “Liquidation Trustee” means the Person vested with the authority under the
Liquidation Trust to administer the Liquidation Trust, as further described in Section 6 of thia
Plan.

         1.79   “MTKN” means MTKN, LLC ICB f/d/b/a Nissan of Mt. Kisco.

        1.80 “Net Recoveries” means the recoveries (after unreimbursed litigation costs and
expenses, which shall include, but not be limited to, any attorneys’ or other professionals’ fees,
including any contingency counsel fees, that are owed by the Liquidation Trust to professionals
for the pursuit of the litigation claims) on Assets, including all Causes of Action.

       1.81 “Non-Voting Consent Forms” shall have the meaning ascribed to it in section I
(Introduction) of the Disclosure Statement.

       1.82 “Other Trust Beneficiaries” all Holders of Allowed Claims for which Chase is not
a Holder of the Claim.

         1.83   “Person” means a person as defined in section 101(41) of the Bankruptcy Code.

       1.84 “Plan” means this plan of liquidation under chapter 11 of the Bankruptcy Code as
the same may be amended, modified, or supplemented from time to time in accordance with its
terms.

        1.85 “Plan Funding” means the $100,000 previously paid by Chase under the Chase
Settlement Agreement for use by the Debtors and the Committee to (i) pursue confirmation of a
plan in conformity with the Chase Settlement Agreement and (ii) to protect the Estates’ interests
in the bankruptcy case of BNF Brooklyn.

         1.86   “Plan Proponents” means the Debtors and the Committee.

        1.87 “Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan, to be Filed at least seven (7) calendar days before the
Confirmation Hearing, and any additional documents or schedules Filed before the Effective Date
as supplements or amendments to the Plan Supplement, including, without limitation, the
Liquidation Trust Agreement. The Debtors shall have the right to amend the documents contained
in, and exhibits to, the Plan Supplement through the Effective Date.

         1.88 “Prepetition Obligations” means all of Debtors’ obligations, indebtedness, and
liabilities to Chase arising as of the Commencement Date.

        1.89 “Priority Non-Tax Claim Ballot” means the form of Ballot that Holders of
Priority Non-Tax Claims will be receiving, it is Item 1 of the Priority Non-Tax Claim
Ballot/Consent Form.


                                                9
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew        Doc 666-1      Filed 05/24/19 Entered 05/24/19 10:04:11              Exhibit A
                                           Pg 13 of 44



         1.90 “Priority Non-Tax Claim Ballot/Consent Form” shall have the meaning ascribed
to it in section I (Introduction) of the Disclosure Statement.

       1.91 “Priority Non-Tax Claim Consent Form” means the form of consent form that
Holders of Priority Non-Tax Claims will be receiving, it is Item 3 of the Priority Non-Tax Claim
Ballot/Consent Form.

       1.92 “Priority Non-Tax Claim” means any Claim accorded priority in right of payment
under section 507(a) of the Bankruptcy Code, other than a Priority Tax Claim or an Administrative
Claim.

         1.93 “Priority Non-Tax Claim Payment Reserve” means $33,300.00 from the Trust
Funding that shall be reserved and used to pay Holders of Priority Non-Tax Claims upon the
Effective Date or as soon as practicable thereafter pursuant to Articles 4.1 – 4.3 of the Plan;
provided, that if a Priority Non- Tax Claim is not Allowed at the time the Initial Payment Checks
are mailed by the Liquidation Trust, its pro rata share shall be reserved until such time as the Claim
is either Allowed or not Allowed. If an Initial Payment Check is not cashed within 160 days from
its issuance it shall be void and shall revert to the Liquidation Trust to be used in accordance with
Article 6.4(d)(2).

        1.94 “Priority Tax Claim” means any Claim of a governmental unit (as that term is
defined in the Bankruptcy Code) of the kind entitled to priority in payment as specified in Sections
502(i) and 507(a)(8) of the Bankruptcy Code, including any Secured Claim which would otherwise
meet the description of an unsecured Claim of a governmental unit under Section 507(a)(8) of the
Bankruptcy Code but for the secured status of that Claim.

       1.95 “Professional” means any person or Entity employed by the Debtors or the
Committee in accordance with Sections 327, 328, or 1103 of the Bankruptcy Code, and who shall
be compensated for services rendered prior to the Effective Date pursuant to Sections 327, 328,
329, 330, or 331 of the Bankruptcy Code.

        1.96 “Professional Fee Bar Date” shall apply to Professional Fee Claims and means the
first Business Day that is sixty (60) days after the Effective Date or such other date established by
Final Order of the Bankruptcy Court.

        1.97 “Professional Fee Claims” means an Administrative Claim for reasonable
compensation of a Professional for services rendered or expenses incurred in the Chapter 11 Cases
on or prior to the Effective Date.

        1.98 “Pro Rata” means, with reference to any Distribution on account of any Allowed
Claim in any Class, the ratio (expressed as a percentage) that the amount of the Allowed Claim
bears to the aggregate amount of all Allowed Claims in that Class. Until all Disputed Claims are
Resolved, Disputed Claims shall be treated as Allowed Claims in the amount used for calculation
of the Disputed Reserve for the purpose of calculating Pro Rata Distributions of the Assets.

                                                 10
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew         Doc 666-1      Filed 05/24/19 Entered 05/24/19 10:04:11               Exhibit A
                                            Pg 14 of 44



         1.99   “Proof of Claim” means a Claim Filed against a Debtor in any of the Chapter 11
Cases.

       1.100 “Record Date” means the record date for determining the entitlement to receive
Distributions under the Plan on account of Allowed Claims.

       1.101 “Rejected Contract” means an Executory Contract (i) previously rejected by the
Debtors or (ii) deemed rejected effective as of the Effective Date or such other date as may be
agreed to by the parties to the Executory Contract or as ordered by the Bankruptcy Court.

        1.102 “Rejection Claim” means any Claim arising from a Rejected Contract, including
any Claim of (a) a lessor for damages resulting from the rejection of a lease of real property as any
such Claim shall be calculated in accordance with Section 502(b)(6) of the Bankruptcy Code or
(b) an employee for damages resulting from the rejection of an employment agreement as any such
Claim shall be calculated in accordance with § 502(b)(7). A Rejection Claim shall constitute a
General Unsecured Claim.

       1.103 “Rejection Claims Bar Date” means the deadline to File a Proof of Claim for
damages under a Rejected Contract and such deadline is thirty (30) days after the entry of an order
by the Bankruptcy Court rejecting such contract or thirty (30) days after entry of the Confirmation
Order (in the event the Rejected Contract was rejected pursuant to the Plan), whichever occurs
first.

       1.104 “Released Parties” has the same meaning as Exculpated Party, which for the
avoidance of doubt, does not include the Debtors’ Principals or any related parties, affiliates of the
Debtors, including but not limited to, BNF Brooklyn, BNF Partners, MTKN, White Plains, BNF
NY, IFC, KAH, ACIM, ALIM, and 8904.

        1.105 “Releasing Party” means, collectively and in each case in their, his, her or its
capacity as such: (a) the Released Parties; (b) each Holder of a Claim who voted to accept the Plan;
and (c) each Holder of a Claim who did not vote to accept this Plan but checked the box on the
applicable Ballot indicating that they, he, she or it opt(s) to grant the releases provided in this Plan;
and (d) with respect to each of the foregoing Entities in clauses (a) through (c), such
Entities’/Entity’s or Persons’/Person’s successors and assigns.

       1.106 “Representatives” means, without limitation, any existing or former affiliate,
subsidiary, member, officer, director, partner, stockholder, trustee, member, representative,
employee, agent, attorney, business advisor, financial advisor, accountant, other Professional, their
successors or assigns, or any Person who is or was in control of any of the foregoing.

        1.107 “Reserved Funds” means any Net Recoveries that would otherwise be available to
Other Trust Beneficiaries that the Liquidation Trustee elects to reserve to fund the pursuit of
specific Causes of Action (as opposed to trust administrative expenses).


                                                   11
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew           Doc 666-1       Filed 05/24/19 Entered 05/24/19 10:04:11                  Exhibit A
                                               Pg 15 of 44



        1.108 “Schedules” means the schedules of assets and liabilities and the statements of
financial affairs Filed by the Debtors pursuant to Section 521 of the Bankruptcy Code, and as such
schedules and statements have been or may be supplemented or amended from time to time.

        1.109 “Secured Claim” means an Allowed Claim that is secured by a Lien (which is
valid, perfected and enforceable under applicable law or by reason of a Final Order) on the property
in which the Estate has an interest or that is subject to a setoff under Section 553 of the Bankruptcy
Code, to the extent of the value of the Collateral, as determined in accordance with Section 506(a)
of the Bankruptcy Code, or to the extent of the amount subject to the setoff.

        1.110 “Trust Funding” means the $200,000 that Chase is required to contribute under
the Chase Settlement Agreement to the Liquidation Trust upon the Effective Date and which
amount shall be used by the Liquidation Trust for the purposes set forth in the Chase Settlement
Agreement and in Section 6.4(d) of this Plan and to fund the Priority Claim Payment Reserve;
provided, that such $200,000 amount,is subject to reduction by 50% of any BNF Recoveries, up
to a reduction of $100,000, as set forth in the Chase Settlement Agreement and in Section 6.4(d)
of this Plan.

      1.111 “Trust Funding Claim” means the Claim held by Chase arising from the Trust
Funding.

        1.112 “Trust Waterfall” means the priority of payments to be made by the Liquidation
Trust to Holders of Allowed Claims from the proceeds of the Net Recoveries as follows: First, for
the payment of Liquidation Trust Expenses; Second, 65% of the remainder shall be paid to Chase
until the DIP Superpriority Claims are paid in full and 35% of the remainder may be paid to Other
Trust Beneficiaries or reserved, in the discretion of the Liquidation Trustee (with the consent of
the Liquidation Trust Advisory Board), to fund the pursuit of additional Assets; Third, after the
DIP Superpriority Claims have been paid in full, then the next $1,100,000 of the remainder shall
be paid to Other Trust Beneficiaries or reserved, in the discretion of the Liquidation Trustee (with
the consent of the Liquidation Trust Advisory Board), to fund the pursuit of additional Assets (the
“Benchmark”) prior to any distribution being made on account of the Chase Residual Claim;2
Fourth, after the Benchmark has been reached, then 50% of the remainder shall be paid to Chase
until the Chase Residual Claim is paid in full and 50% of the remainder may be paid to the Other
Trust Beneficiaries or reserved, in the discretion of the Liquidation Trustee (with the consent of
the Liquidation Trust Advisory Board), to fund the pursuit of additional Assets; Fifth, after the
Chase Residual Claim has been paid in full, then 100% of the remainder may be paid to Other
Trust Beneficiaries or reserved, in the discretion of the Liquidation Trustee (with the consent of
the Liquidation Trust Advisory Board), to fund the pursuit of additional Assets; provided,
however, that any funds available to Chase hereunder shall be distributed as soon as practicable
following receipt and may not be reserved by the Liquidation Trust absent Chase’s consent;

2
         Whether the Benchmark has been met will be determined as provided for in the Chase Settlement Agreement
and in section 6.4(e) of the Plan.

                                                      12
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew         Doc 666-1      Filed 05/24/19 Entered 05/24/19 10:04:11              Exhibit A
                                            Pg 16 of 44



provided, further, that all Distributions to the Other Trust Beneficiaries shall be made in
accordance with the priority scheme set forth in the Bankruptcy Code.

       1.113 “Unclaimed Property” means any Distributions that are returned to the
Liquidation Trustee or Liquidation Trust as: (i) undeliverable to a Beneficiary, or (ii) unclaimed
by a Beneficiary, as further described in Section 7.2 hereto.

        1.114 “Unimpaired” means an Allowed Claim or Equity Interest that is not “impaired”
within the meaning of Section 1124 of the Bankruptcy Code.

        1.115 “United States Trustee” means the United States Trustee appointed under Section
591 of title 28 of the United States Code to serve in the Southern District of New York.

        1.116 “United States Trustee Fees” means all fees payable on or before the Effective
Date to the United States Trustee, including pursuant to 28 U.S.C. § 1980, together with interest,
if any, pursuant to 31 U.S.C. § 3717.

       1.117 “Voting Agent” means JND Corporate Restructuring, retained as the Debtors’
claims and noticing agent, or its duly appointed successor.

          1.118 “White Plains” means White Plains Auto Company, LLC f/d/b/a White Plains
Nissan.

       1.119 “Initial Payment Check” shall mean the check issued by the Liquidating Trust to
Holders of Priority Non-Tax Claims for their pro rata share in Cash of the Priority Non-Tax Claim
Payment Reserve.


C.        Rules of Construction

         Wherever from the context it appears appropriate, each term stated in either the singular or
the plural shall include both the singular and the plural, and pronouns stated in the masculine,
feminine, or neuter gender shall include the masculine, feminine, and neuter. For purposes of the
Plan: (a) any reference in the Plan to a contract, instrument, release, indenture, or other agreement
or document being in a particular form or on particular terms and conditions means that the
document shall be substantially in that form or substantially on those terms and conditions; (b) any
reference in the Plan to an existing document or exhibit Filed or to be Filed means the document
or exhibit as it may have been or may be amended, modified, or supplemented; and (c) unless
otherwise specified, all references in the Plan to Articles, Schedules, and Exhibits are references
to articles, schedules, and exhibits of or to the Plan. Unless otherwise specified, the words "herein,"
"hereof," "hereto," "hereunder," and other words of similar meaning refer to the Plan as a whole
and not to any particular article, section, subsection, or clause contained in the Plan. A capitalized
term used but not defined herein shall have the meaning given to that term in the Bankruptcy Code.
The rules of construction contained in Section 102 of the Bankruptcy Code shall apply to the
construction of the Plan.
                                                    13
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew        Doc 666-1      Filed 05/24/19 Entered 05/24/19 10:04:11             Exhibit A
                                           Pg 17 of 44



        The headings in the Plan are for convenience of reference only and shall not expand, limit,
or otherwise affect the provisions of the Plan. Unless otherwise indicated herein, all references to
dollars are to United States dollars.


D.       Computation of Time.

       Unless otherwise expressly provided herein, in computing any period of time prescribed or
allowed by the Plan, the provisions of Bankruptcy Rule 9006(a) shall apply. If any payment or act
under the Plan is required to be made or performed on a date that is not a Business Day, then the
making of such payment or the performance of such act may be completed on the next succeeding
Business Day, but shall be deemed to have been completed as of the required date.


                                           ARTICLE 2

                        TREATMENT OF UNCLASSIFIED CLAIMS

       In accordance with section 1123(a)(l) of the Bankruptcy Code, Administrative Expense
Claims and Priority Tax Claims have not been classified and thus are excluded from the Classes
of Claims and Equity Interests set forth in Article II hereof. These unclassified Claims are
Unimpaired and treated as follows:

               2.1     Administrative Expense Claims

        (a)     Administrative Expenses. Each Holder of an Allowed Administrative Expense
Claim other than Professional Fee Claims and United States Trustee Fees will be paid the full
unpaid amount of such Allowed Administrative Expense Claim in Cash: (i) on the Effective Date
or as soon as practicable thereafter ; (ii) if such Claim is Allowed after the Effective Date, on the
date such Claim is Allowed or as soon as practicable thereafter; provided that if the amount of
such Administrative Expense Claims at the time ultimately allowed or due exceeds the amount of
Cash held by the Estate then the Debtors are proposing that such claims be paid from recoveries
by the Litigation Trust (if or when made) subject to the Trust Waterfall. (iii) at such time and upon
such terms as may otherwise be agreed upon by such Holder and the Debtors; or (iv) at such time
and upon such terms as set forth in an order of the Bankruptcy Court.

       (b)     Statutory Fees. All fees of the Debtors payable pursuant to Section 1930 of title
28 of the United States Code shall be paid (i) if due and owing, on or prior to the Effective Date
by the Debtors, and (ii) if due and owing after the Effective Date, as and when due from the
proceeds of the Liquidation Trust.

        (c)     Professional Fee Claims. Each Professional who holds a Professional Fee Claim
shall be required to File with the Bankruptcy Court, and to serve on all parties required to receive
notice, a final Fee Application on or before the Professional Fee Bar Date. The failure to timely
File the fee application shall result in the Professional Fee Claim being forever barred and
                                                14
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew        Doc 666-1      Filed 05/24/19 Entered 05/24/19 10:04:11             Exhibit A
                                           Pg 18 of 44



discharged. A Professional Fee Claim with respect to which a fee application has been properly
and timely filed pursuant to this Article 2 shall be treated and paid only to the extent allowed by a
Final Order. No Professional Fee Claims shall be allowed on account of any services rendered by
a Professional whose retention with respect to the Chapter 11 Cases has not been approved by the
Bankruptcy Court. To the extent a Professional Fee Claim is not paid in full upon the Effective
Date, such Professional agrees to payment on account of such claim after the Effective Date from
the Liquidation Trustee pursuant to the Trust Waterfall and in accordance with the priority of
payments required by the Bankruptcy Code. Any professional fees and reimbursements or
expenses incurred by the Liquidation Trust subsequent to the Effective Date may be paid without
application to the Bankruptcy Court and subject to the approval of the Liquidation Trustee. These
post-Effective Date fees and expenses will be paid by the Liquidation Trust.

       (d)     Administrative Expense Bar Date. Requests for payment of Administrative
Expense Claims must be filed by the Administrative Expense Bar Date. Holders of Administrative
Expense Claims that do not File such requests by the Administrative Expense Bar Date shall be
forever barred from asserting such Administrative Expenses against the Debtors or the Liquidation
Trust or any of their Assets.

               2.2     Priority Tax Claims

       On the later of the Effective Date or the date on which a Priority Tax Claim becomes an
Allowed Priority Tax Claim, or, in each such case, as soon as practicable thereafter, each Holder
of an Allowed Priority Tax Claim shall be entitled to its Pro Rata share of Cash from the
Liquidation Trust, subject to the Trust Waterfall.
               2.3     Allowed DIP Claims

       The DIP Claims are Allowed in full upon the Effective Date. Upon the Effective Date, on
account of the Allowed DIP Claims, Chase shall be entitled to its share of the Net Recoveries
pursuant to the Trust Waterfall.

                                           ARTICLE 3

                     CLASSIFICATION OF CLAIMS AND INTERESTS

                3.1    Pursuant to section 1122 of the Bankruptcy Code, set forth below is a
designation of classes of Claims against and Equity Interests in the Debtors. A Claim or Equity
Interest is placed in a particular Class for the purposes of voting on this Plan and or receiving
Distributions pursuant to this Plan only to the extent that such Claim or Interest is an Allowed
Claim or an Allowed Equity Interest in that Class and such Claim or Equity Interest has not been
paid, released, or otherwise settled prior to the Effective Date. In accordance with section
1123(a)(1) of the Bankruptcy Code, Administrative Claims, DIP Claims, and Priority Tax Claims
of the kinds specified in sections 507(a)(1) and 507(a)(8) of the Bankruptcy Code, respectively,
have not been classified and their treatment is set forth in Article 2 above.
                                                 15
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew         Doc 666-1    Filed 05/24/19 Entered 05/24/19 10:04:11            Exhibit A
                                          Pg 19 of 44




               3.2     The classification of Claims against and Equity Interests in the Debtors
pursuant to the Plan are as follows:


  Class               Debtor              Claims/Interests         Status            Entitled      to
                                                                                     Vote
             1A       BICOM               Priority      Non-Tax    Impaired          Yes
                                          Claims
             2A       BICOM               Chase Residual Claim     Impaired          Yes
             3A       BICOM               General     Unsecured    Impaired          Yes
                                          Claims
             4A       BICOM               Equity Interest          Impaired          No (Deemed
                                                                                     to reject)
             1B       ISCOM               Priority      Non-Tax    Impaired          Yes
                                          Claims
             2B       ISCOM               Chase Residual Claim     Impaired          Yes
             3B       ISCOM               General     Unsecured    Impaired          Yes
                                          Claims
             4B       ISCOM               Equity Interest          Impaired          No (Deemed
                                                                                     to reject)
             1C       BRAC                Priority      Non-Tax    Impaired          Yes
                                          Claims
             2C       BRAC                Chase Residual Claim     Impaired          Yes
             3C       BRAC                General     Unsecured    Impaired          Yes
                                          Claims
             4A       BRAC                Equity Interest          Impaired          No (Deemed
                                                                                     to reject)




                                          ARTICLE 4

                  TREATMENT OF CLASSES OF CLAIMS AND INTERESTS
                                UNDER THE PLAN

        The following treatment set forth in this Article 4 shall be accorded to Allowed Claims
against the Debtors and Interests in the Debtors:

         4.1      Class 1A: Priority Non-Tax Claims (BICOM)

        Class 1A consists of Consenting Holders of Priority Non-Tax Claims against BICOM. On
the Effective Date (or as soon as practicable thereafter), unless otherwise agreed by a Holder of a
                                                 16
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew         Doc 666-1      Filed 05/24/19 Entered 05/24/19 10:04:11              Exhibit A
                                            Pg 20 of 44



Priority Non-Tax Claim, each Holder of a Priority Non-Tax Claim shall be entitled to receive its
Pro Rata share in Cash from the Liquidation Trust Assets, subject to the Trust Waterfall, as further
provided by this Plan and the Liquidation Trust Agreement, provided that the face amount of all
Administrative Expense Claims and Priority Tax Claims entitled to greater priority than an
Allowed Priority Claim have been paid in full or either (i) to the extent not paid in full, funds
sufficient to satisfy the face amount have been placed in a segregated reserve, or (ii) the Holder of
each Administrative Expense Claim and Priority Tax Claim have agreed to waive their right to a
Distribution. In addition, upon the Effective Date, or as soon as practicable thereafter (or if a claim
objection is filed, upon Allowance of such Claim), Holders of Non-Tax Priority Claims shall
receive their pro rata share in Cash of the Priority Non-Tax Claim Payment Reserve.

         4.2   Class 1B: Priority Non-Tax Claims (ISCOM)

        Class 1B consists of Consenting Holders of Non-Tax Claims against ISCOM. On the
Effective Date (or as soon as practicable thereafter), unless otherwise agreed by a Holder of a
Priority Non-Tax Claim, each Holder of a Priority Non-Tax Claim shall be entitled to receive its
Pro Rata share in Cash from the Liquidation Trust Assets, subject to the Trust Waterfall, as further
provided by this Plan and the Liquidation Trust Agreement, provided that the face amount of all
Administrative Expense Claims and Priority Tax Claims entitled to greater priority than an
Allowed Priority Claim have been paid in full or either (i) to the extent not paid in full, funds
sufficient to satisfy the face amount have been placed in a segregated reserve, or (ii) the Holder of
each Administrative Expense Claim and Priority Tax Claim have agreed to waive their right to a
Distribution. In addition, upon the Effective Date, or as soon as practicable thereafter (or if a claim
objection is filed, upon Allowance of such Claim), Holders of Priority Non-Tax Claims shall
receive their pro rata share in Cash of the Priority Non-Tax Claim Payment Reserve.

         4.3   Class 1C: Priority Non-Tax Claims (BRAC)

        Class 1C consists of Consenting Holders of Priority Non-Tax Claims held against BRAC.
On the Effective Date (or as soon as practicable thereafter), unless otherwise agreed by a Holder
of a Priority Non-Tax Claim, each Holder of a Priority Non-Tax Claim shall be entitled to receive
its Pro Rata share in Cash from the Liquidation Trust Assets, subject to the Trust Waterfall, as
further provided by this Plan and the Liquidation Trust Agreement, provided that the face amount
of all Administrative Expense Claims and Priority Tax Claims entitled to greater priority than an
Allowed Priority Claim have been paid in full or either (i) to the extent not paid in full, funds
sufficient to satisfy the face amount have been placed in a segregated reserve, or (ii) the Holder of
each Administrative Expense Claim and Priority Tax Claim have agreed to waive their right to a
Distribution. In addition, upon the Effective Date, or as soon as practicable thereafter (or if a claim
objection is filed, upon Allowance of such Claim), Holders of Priority Non-Tax Claims shall
receive their pro rata share in Cash of the Priority Non-Tax Claim Payment Reserve.

         4.4   Class 2A: Chase Residual Claim (BICOM)


                                                  17
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew        Doc 666-1      Filed 05/24/19 Entered 05/24/19 10:04:11             Exhibit A
                                           Pg 21 of 44



        Class 2A consists of the Allowed Chase Residual Claim against BICOM. The Chase
Residual Claim against BICOM is Allowed in full upon the Effective Date. Chase shall be entitled
to its share of the Liquidation Trust Assets pursuant to the Trust Waterfall on account of the
Allowed Chase Residual Claim.

         4.5   Class 2B: Chase Residual Claim (ISCOM)

        Class 2B consists of the Allowed Chase Residual Claim against ISCOM. The Chase
Residual Claim against ISCOM is Allowed in full upon the Effective Date. Chase shall be entitled
to its share of the Liquidation Trust Assets pursuant to the Trust Waterfall on account of the
Allowed Chase Residual Claim.


         4.6   Class 2C: Chase Residual Claim (BRAC)

        Class 2C consists of the Allowed Chase Residual Claim against BRAC. The Chase
Residual Claim against BRAC is Allowed in full upon the Effective Date. Chase shall be entitled
to its share of the Liquidation Trust Assets pursuant to the Trust Waterfall on account of the
Allowed Chase Residual Claim.


         4.7   Class 3A: General Unsecured Claims (BICOM)

        Class 3A consists of Allowed General Unsecured Claims against BICOM. Unless
otherwise agreed by a Holder of an Allowed General Unsecured Claim, each holder of an Allowed
General Unsecured Claim shall be entitled to receive its Pro Rata share in Cash from the
Liquidation Trust Assets, subject to the Trust Waterfall, as further provided by this Plan and the
Liquidation Trust Agreement, provided that the face amount of all Administrative Expense Claims,
Priority Tax Claims, and Priority Non-Tax Claims entitled to greater priority than an Allowed
General Unsecured Claim have been paid in full or either (i) to the extent not paid in full, funds
sufficient to satisfy the face amount have been placed in a segregated reserve, or (ii) the Holder of
each Administrative Expense Claim, Priority Tax Claim, and Priority Non-Tax Claim have agreed
to waive their right to a Distribution.




         4.8   Class 3B: General Unsecured Claims (ISCOM)

       Class 3B consists of Allowed General Unsecured Claims against ISCOM. Unless
otherwise agreed by a Holder of an Allowed General Unsecured Claim, each holder of an Allowed
General Unsecured Claim shall be entitled to receive its Pro Rata share in Cash from the
Liquidation Trust Assets, subject to the Trust Waterfall, as further provided by this Plan and the
                                                 18
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew         Doc 666-1      Filed 05/24/19 Entered 05/24/19 10:04:11              Exhibit A
                                            Pg 22 of 44



Liquidation Trust Agreement, provided that the face amount of all Administrative Expense Claims,
Priority Tax Claims, and Priority Non-Tax Claims entitled to greater priority than an Allowed
General Unsecured Claim have been paid in full or either (i) to the extent not paid in full, funds
sufficient to satisfy the face amount have been placed in a segregated reserve, or (ii) the Holder of
each Administrative Expense Claim, Priority Tax Claim, and Priority Non-Tax Claim have agreed
to waive their right to a Distribution.


         4.9    Class 3C: General Unsecured Claims (BRAC)

        Class 3C consists of Allowed General Unsecured Claims against BRAC. On the Effective
Date, unless otherwise agreed by a Holder of an Allowed General Unsecured Claim, each holder
of an Allowed General Unsecured Claim shall be entitled to receive its Pro Rata share in Cash
from the Liquidation Trust Assets, subject to the Trust Waterfall, as provided by this Plan and the
Liquidation Trust Agreement, provided that the face amount of all Administrative Expense Claims,
Priority Tax Claims, and Priority Non-Tax Claims entitled to greater priority than an Allowed
General Unsecured Claim have been paid in full or either (i) to the extent not paid in full, funds
sufficient to satisfy the face amount have been placed in a segregated reserve, or (ii) the Holder of
each Administrative Expense Claim, Priority Tax Claim, and Priority Non-Tax Claim have agreed
to waive their right to a Distribution.


         4.10   Class 4A: Equity Interest (BICOM)

        Class 4A consists of the Equity Interest of BICOM. The holder of the Equity Interest in
BICOM will not receive any Distribution on account of such interest except to the extent funds
remain after payment in full of the Unclassified Claims and Classes 1 through 3 Claims with
interest as provided in section 7.10 of this Plan. On the Effective Date, all Class 4A Equity
Interests shall be cancelled, extinguished, and of no further force and effect, without the payment
of any monies or consideration to the holder of Class 4A Equity Interest except as provided herein.
        4.11 Class 4B: Equity Interest (ISCOM)

        Class 4B consists of the Equity Interest of ISCOM. The holder of the Equity Interest in
ISCOM will not receive any Distribution on account of such interest except to the extent funds
remain after payment in full of the Unclassified Claims and Classes 1 through 3 Claims with
interest as provided in section 7.10 of this Plan. On the Effective Date, all Class 4B Equity Interests
shall be cancelled, extinguished, and of no further force and effect, without the payment of any
monies or consideration to the holder of Class 4A Equity Interest except as provided herein.
        4.12 Class 4C: Equity Interest (BRAC)

        Class 4C consists of the Equity Interest of BRAC. The holder of the Equity Interest in
BRAC will not receive any Distribution on account of such interest except to the extent funds
remain after payment in full of the Unclassified Claims and Classes 1 through 3 Claims with
interest as provided in section 7.10 of this Plan. On the Effective Date, all Class 4C Equity
                                                  19
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew        Doc 666-1      Filed 05/24/19 Entered 05/24/19 10:04:11             Exhibit A
                                           Pg 23 of 44



Interests shall be cancelled, extinguished, and of no further force and effect, without the payment
of any monies or consideration to the holder of Class 4A Equity Interest except as provided herein.

                                           ARTICLE 5

                      ACCEPTANCE OR REJECTION OF THE PLAN

         5.1   Voting Classes

        Classes 1 through 4 are Impaired under the Plan. The Holders of Classes 1 through 3 Claims
as of the Record Date shall be entitled to vote to accept or reject the Plan.
         5.2   Acceptance by Impaired Classes of Claims

         Pursuant to section 1126(c) of the Bankruptcy Code and except as otherwise provided in
section 1126(e) of the Bankruptcy Code, an Impaired Class of Claims entitled to vote to accept or
reject the Plan has accepted the Plan if the holders of at least two-thirds in dollar amount and more
than one-half in number of the Allowed Claims in such Class actually voting have voted to accept
the Plan.


         5.3   Deemed Rejection of Plan

        Equity Interests in Class 4 are Impaired, and Holders of such Equity Interests shall receive
no Distributions. The Holders in such Classes are deemed to have rejected this Plan pursuant to
section 1126(f) of the Bankruptcy Code and are not entitled to vote to accept or reject this Plan.

                                           ARTICLE 6

                     MEANS OF IMPLEMENTATION OF THE PLAN

         6.1   Conditions Precedent to the Effective Date

      The following are conditions precedent to the Effective Date that must be satisfied or
waived by the Plan Proponents:

               a.      Entry of the Confirmation Order and the Confirmation Order having
                       become a Final Order.

               b.      No request for revocation of the Confirmation Order under section 1144 of
                       the Bankruptcy Court shall be pending.

               c.      The Liquidation Trust Agreement shall have been executed and the
                       Liquidation Trust shall have been established.

                                                 20
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew        Doc 666-1      Filed 05/24/19 Entered 05/24/19 10:04:11              Exhibit A
                                           Pg 24 of 44



               d.      The Liquidation Trustee and the Liquidation Trust Advisory Board
                       shall be authorized to assume the rights and responsibilities provided in
                       the Plan and the Liquidation Trust Agreement.

               e.      Chase shall have provided the Trust Funding to the Liquidation Trust.

         6.2   Vesting of Assets of the Estate

       On the Effective Date, subject only to the terms of this Plan, all Assets of the Debtors and
the Estates, wherever situated, shall vest in the Liquidation Trust, free and clear of all Liens,
Claims, encumbrances, and interests except as otherwise provided in the Plan.

         6.3   Chase Settlement Agreement

       a.      The Plan constitutes the Plan Proponents’ request to authorize and approve,
pursuant to section 1123(b)(3) of the Bankruptcy Code and Bankruptcy Rule 9019, the Chase
Settlement Agreement. If this Plan conflicts with any aspect of the Chase Settlement Agreement,
then the Plan controls to the extent of the conflict.

       b.       BNF Recoveries. Any BNF Recoveries will be shared as follows: (i) the Estates of
the applicable Debtors shall receive 100% of the first $200,000, (ii) Chase shall receive 50% and
the estates of the applicable Debtors shall receive 50% of the next $300,000; (iii) for all BNF
Recoveries over $500,000, Chase shall receive 70% and the Estates of the applicable Debtors shall
receive 30% until the DIP Superpriority Claims and the Chase Residual Claim are paid in full. If
the Liquidation Trust has been created prior to receipt of BNF Recoveries, then the Estates’ interest
will be received by and/or contributed to the Liquidation Trust. The funding received by the
Liquidation Trust shall be distributed in accordance with the Trust Waterfall; provided, however,
that none of the BNF Recoveries due to the Estates pursuant to this section shall be paid to Chase
under the Trust Waterfall.

        c.      No Double-Recovery. For the avoidance of doubt, to the extent that the DIP
Superpriority Claims or the Chase Residual Claim is indefeasibly satisfied in full in cash as a result
of payment of such claims or recoveries thereon from any source, then such claims shall not be
entitled to any further distributions from the Liquidation Trust.

         6.4   Liquidation Trust

           a.     Execution of the Liquidation Trust Agreement. On or before the Effective Date,
the Liquidation Trustee and the Debtors on behalf of themselves and the Estates, will execute the
Liquidation Trust Agreement

            b.     Appointment of Liquidation Trustee. Craig Jalbert shall be appointed as the
Liquidation Trustee. The Liquidation Trustee shall have the powers, duties, and obligations set
forth in this Plan and in the Liquidation Trust Agreement. After the Effective Date, all actions

                                                 21
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew             Doc 666-1      Filed 05/24/19 Entered 05/24/19 10:04:11            Exhibit A
                                                Pg 25 of 44



required of and/or otherwise specified herein to be performed by the Debtors shall be performed
by the Liquidation Trustee, or its designee, in the name of, and on behalf of, the Debtors and the
Estates. The Liquidation Trustee shall be authorized to execute documents on behalf of the Debtor
and the Estates.

            c.      Duties and Responsibilities of Liquidation Trustee. The Liquidation Trustee
shall owe a fiduciary duty to the Beneficiaries of the Liquidation Trust. The Liquidation Trustee
shall stand in the same position as the Debtors with respect to any claim the Debtors may have to
an attorney-client privilege, the work product doctrine, or any other privilege and the Liquidation
Trustee shall succeed to all of the Debtors’ rights to preserve, assert or waive any such privilege.
These duties, responsibilities and obligations include, but are not limited to, the following:

                  1.     receive, manage, invest, supervise and protect the Liquidation Trust Assets;

                  2.     pay taxes or other obligations incurred by the Liquidation Trust;

                  3.     prepare and file tax returns on behalf of the Debtors, the Estates, and the
                         Liquidation Trust, including the right to request a determination of tax
                         liability as set forth in section 505 of the Bankruptcy Code;

                  4.     request and require as a condition to receiving a distribution under the Plan a
                         W-9 federal tax forms for any party who is entitled to receive distributions on
                         account of a Claim or Equity Interest;

                  5.     administer final employee benefits, if any, and effect the final administration
                         and termination of all related programs, if any;

                  6.     prosecute and resolve Causes of Action, if any;

                  7.     pay all United States Trustee fees;

                  8.     file status reports with the Court on a quarterly basis including a summary of
                         any disbursements or receipts;

                  9.     adhere to any duty of care, loyalty or other duty imposed or imputed by law;

                  10.    respond to inquiries of creditors; and

                  11.    collect and liquidate the Liquidation Trust Assets.

             d.         Trust Funding.

                        1. On or before the Effective Date, Chase shall provide the Trust Funding to
                           the Liquidation Trust.


                                                    22
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew       Doc 666-1      Filed 05/24/19 Entered 05/24/19 10:04:11               Exhibit A
                                          Pg 26 of 44



                  2. The Trust Funding may be used by the Liquidation Trustee exclusively to
                     fund (i) trust expenses, (ii) litigation costs, (iii) legal and other professional
                     fees related to (a) the transition of the responsibilities and obligations of the
                     Debtors and the Committee to the Liquidation Trust, including but not
                     limited to administrative matters related thereto and the Liquidation
                     Trustee’s performance of his duties, (b) pursuing any claim objections,
                     motions or adversary proceedings, pending on the Effective Date except
                     that claim objections or schedule amendments relating to Non-Tax Priority
                     Claims shall be included whether or not filed prior to the Effective Date,
                     and (c) educating the Liquidation Trustee and/or the Liquidation Trust’s
                     contingency counsel with regard to the investigations already performed,
                     claims that may be objected to, and records preserved, up to an amount of
                     $40,000 in the aggregate, (iv) legal fees of contingency counsel to provide
                     an initial evaluation of the Litigation Trust’s Causes of Action or to prepare,
                     file, serve, and prosecute the Litigation Trust’s Causes of Action up to an
                     amount of $30,000, (v) the Priority Non-Tax Claim Payment Reserve, and
                     (vi) the Trust Portion of the Backstop Funds. The Trust Funding shall not
                     be used to fund (i) legal fees (except as specified in the previous sentence),
                     (ii) administrative expenses incurred by any of the Estates on or prior to the
                     Effective Date, or (iii) distributions to trust beneficiaries. Chase’s Trust
                     Funding obligations shall be reduced by $1 for every $2 of BNF Recoveries
                     up to a maximum reduction of $100,000. If Chase has advanced Trust
                     Funding prior to the receipt of BNF Recoveries, then Chase shall be
                     reimbursed and/or retain the amount necessary to reduce its Trust Funding
                     by 50%, up to $100,000. Any unused portion of the Plan Funding shall
                     become part of the Trust Funding; provided, however, (i) the Plan Funding
                     component shall not be subject to reduction based on the BNF Recoveries
                     and (ii) it shall be available for any permitted use by the liquidating trust
                     notwithstanding the restrictions otherwise applicable to Trust Funding.

                  3. Any Plan Funding that is contributed to the Trust Funding shall not become
                     part of the Chase Residual Claim.

            e.     Benchmark. In determining whether the Benchmark has been met, any
distributions to Other Trust Beneficiaries received pursuant to the split of the remainder of Net
Recoveries under the second level of the Trust Waterfall and pursuant to the BNF Recoveries as
specified in Section 6.3(b) of the Plan shall not be included.

            f.      Reserved Funds. The distributable funds available to Chase under the Trust
Waterfall shall be reduced by the amount of any Reserved Funds plus the accrued simple interest
on the Reserved Funds at the then applicable federal judgment rate. The reduction of the amount
of distributable funds available to Chase under this subparagraph shall be calculated in a manner
to avoid duplicative reimbursement of non-Chase beneficiaries for their contribution of Reserved
Funds for the pursuit of specific estate causes of action. Prior to utilizing Reserved Funds, the
                                                23
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew          Doc 666-1     Filed 05/24/19 Entered 05/24/19 10:04:11              Exhibit A
                                            Pg 27 of 44



Liquidation Trustee shall offer Chase the opportunity to make a loan of the required funds on
substantially similar terms.

            g.         Preservation of Causes of Action. Except as expressly provided in the Plan,
and unless expressly waived, relinquished, exculpated, released, compromised or settled in the
Plan, the Confirmation Order, any Final Order, or in any contract, instrument, release or other
agreement entered into or delivered in connection with the Plan, the Liquidation Trust shall
exclusively retain and may enforce, as the representative of the Estates under section
1123(b)(3)(B), and the Debtors expressly reserve and preserve for these purposes, in accordance
with sections 1123(a)(5)(B) and 1123(b)(3) of the Bankruptcy Code, any claims, demands, rights,
and Causes of Action that the Debtors or the Estates may hold against any Person or Entity,
including Avoidance Actions, which shall vest in the Liquidation Trust; provided, however, that
claims under section 547 of the Bankruptcy Code for preferential transfer to unrelated third parties
are waived. For the avoidance of doubt, claims under 547 of the Bankruptcy Code and any and all
other claims that arose prior the Commencement Date or after the Commencement Date and prior
to the Effective Date against the Debtors’ Principals or any related parties, affiliates of the Debtors,
including but not limited to, BNF Brooklyn, BNF Partners, MTKN, White Plains, BNF NY, IFC,
KAH, ACIM, ALIM, and 8904 shall be expressly preserved. Accordingly, no preclusion doctrine,
including, without limitation, the doctrines of res judicata, collateral estoppel, issue preclusion,
claim preclusion, estoppel (judicial, equitable or otherwise) or laches shall apply to such Causes
of Action by virtue of, or in connection with, the confirmation, consummation of effectiveness of
this Plan. The Liquidation Trustee or its successors or assigns exclusively may pursue such
retained claims, demands, rights, and Causes of Action.

            h.           Reservation of Rights. With respect to any Avoidance Action that the
Liquidation Trustee abandons, the Liquidation Trustee reserves all rights, including the right under
section 502(d) of the Bankruptcy Code to use defensively the abandoned Avoidance Claim as a
basis to object to all or any part of a Claim against the Estate asserted by a creditor which remains
in possession of, or otherwise obtains the benefit of, the avoidable transfer.

             i.         The Liquidation Trust Advisory Board.

                  1.    Appointment of the Liquidation Trust Advisory Board. On the Effective
                        Date, the Liquidation Trust Advisory Board shall be formed pursuant to the
                        Liquidation Trust Agreement. The Liquidation Trust Advisory Board shall
                        be comprised of three (3) members. Chase shall appoint, in its sole
                        discretion, one of the members of the Liquidation Trust Advisory Board.
                        The other two initial members of the Liquidation Trust Advisory Board
                        shall be selected by the Plan Proponents. Until the DIP Superpriority
                        Obligations and Residual Claim are paid in full, Chase shall have (i) the
                        right to appoint one of the members of the Board and (ii) shall have consent
                        rights over the selection of the trustee and any replacement trustee.


                                                  24
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew        Doc 666-1      Filed 05/24/19 Entered 05/24/19 10:04:11              Exhibit A
                                           Pg 28 of 44



               2.      Authority of the Liquidation Trust Advisory Board. The Liquidation
                       Trustee shall report all material matters to and seek approval for all material
                       decisions from the Liquidation Trust Advisory Board. The Liquidation
                       Trust Advisory Board shall act on all matters by majority vote and may
                       authorize the Liquidation Trust to invest its corpus in prudent investments
                       other than those described in Bankruptcy Code Section 345 of the
                       Bankruptcy Code, and may require a fidelity bond from the Liquidation
                       Trustee in a reasonable amount. The Liquidation Trust Advisory Board
                       shall have the right at any time, with cause, to remove the Liquidation
                       Trustee and appoint a successor Liquidation Trustee, as may be determined
                       by the Liquidation Trust Advisory Board; provided, however, that until the
                       DIP Superpriority Claims and Chase Residual Claim are paid in full,
                       Chase’s consent will be required to appoint a successor Liquidation Trustee
                       (if the initial Liquidation Trustee resigns or is removed).

            j.       Retention of Professionals. The Liquidation Trust may, subject to the
approval of the Liquidation Trust Advisory Board, retain such attorneys (including special
counsel), accountants, advisors, expert witnesses, and other professionals as he shall consider
advisable without necessity of approval of the Court, including the retention of the initial
Liquidation Trustee’s firm Verdolino & Lowery to handle administrative needs of the Liquidation
Trust. Persons who served as Professionals in the Chapter 11 Cases prior to the Effective Date may
act as Liquidation Trustee (if a successor is appointed) or may be retained by the Liquidation
Trustee as his professionals. The Liquidation Trustee may pay professionals in the ordinary course
from amounts held in the applicable trust.

           k.        Exculpation and Indemnification. Neither the Liquidation Trustee, nor the
firms or companies representing it, or any of their employees, professionals or agents, shall in any
way be liable for any acts of any of their employees, professionals or agents, except for acts
undertaken in bad faith, gross negligence or willful misconduct, in the performance of their
respective duties. The Liquidation Trustee and its employees, professionals, and agents shall be
indemnified by the Liquidation Trust as and against any and all liabilities, expenses, claims,
damages or losses incurred by them as a direct result of acts or omissions taken by them under this
Plan and/or the Liquidation Trust Agreement except for acts undertaken in bad faith, with gross
negligence or willful misconduct.

           l.         Removal of Trustee.     Pursuant to the Plan or the Liquidation Trust
Agreement, the Liquidation Trustee may be removed by the Liquidation Trust Advisory Board
with cause. If the Liquidation Trustee is removed with cause, he shall not be entitled to any accrued
but unpaid fees, reimbursements or other compensation under the Plan, the Liquidation Trust
Agreement or otherwise. Under the Plan and the Liquidation Trust Agreement, the term "cause"
shall mean (a) the Liquidation Trustee's gross negligence or failure to perform his duties under the
applicable Liquidation Trust Agreement, or (b) the Liquidation Trustee's misappropriation or
embezzlement of any assets belonging to the trust or the proceeds thereof. If a Liquidation Trustee
is unwilling or unable to serve by virtue of inability to perform its duties under the Liquidation
                                                25
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew        Doc 666-1      Filed 05/24/19 Entered 05/24/19 10:04:11              Exhibit A
                                           Pg 29 of 44



Trust Agreement, due to death, illness, or other physical or mental disability, subject to a final
accounting, such trustee shall be entitled to all accrued and unpaid fees, reimbursement, and other
compensation, to the extent incurred or arising or relating to events occurring before such removal,
and to any out-of-pocket expenses reasonably incurred in connection with the transfer of all powers
and duties and all rights to any successor Liquidation Trustee. Upon removal of the Liquidation
Trustee, the Liquidation Trust Advisory Board shall promptly appoint a successor Liquidation
Trustee; provided, however, that until the DIP Superpriority Claims and Chase Residual Claim are
paid in full, Chase’s consent will be required to appoint a successor Liquidation Trustee (if the
initial Liquidation Trustee resigns or is removed).

           m.         Investing by the Liquidation Trustee. The Liquidation Trustee may invest
Cash (including any earnings thereon or proceeds therefrom) (i) as permitted by Bankruptcy Code
Section 345, and (ii) in other prudent investments as authorized by the Liquidation Trust Advisory
Board; provided, however, that such investments are permitted to be made by a liquidating trust
within the meaning of Treasury Regulation Section 301.7701-4(d), as reflected therein, or under
applicable IRS guidelines, rulings, or other controlling authorities. The Liquidation Trustee shall
be the exclusive trustee of the assets of the Liquidation Trust for purposes of 31 U.S.C. Section
3713(b) and 26 U.S.C. Section 6012(b)(3).

            n.        Costs and Expenses of the Liquidation Trust. All Liquidation Trust Expenses
shall be the sole responsibility of and paid exclusively from the Liquidation Trust. The Liquidation
Trustee shall have no personal obligation for Liquidation Trust Expenses. The Liquidation Trust
is the successor to the Debtors’ rights to books and records.

            o.        Federal Income Tax Treatment of the Liquidation Trust.           For    federal
income tax purposes, it is intended that the Liquidation Trust be classified as a liquidating trust
under Section 301.7701-4 of the Treasury Regulations and that the Liquidation Trust be owned by
its Beneficiaries. Accordingly, for federal income tax purposes, it is intended that the Beneficiaries
be treated as if they had received a Distribution from the Estates of an undivided interest in each
of the Liquidation Trust Assets and then contributed such interests to the Liquidation Trust.

            p.        Sale of Assets Free and Clear. Any Liquidation Trust Asset may be sold by
the Liquidation Trustee, by auction, private sale or otherwise pursuant to Section 363 of the
Bankruptcy Code without further order of the Bankruptcy Court and the Confirmation Order shall
constitute authorization for the Liquidation Trustee to consummate such sales and shall be binding
on all parties-in-interest. Any sale of such assets shall be free and clear of all Claims, Liens,
encumbrances, and interests with any such Claims, Liens, encumbrances, and interests attaching
to proceeds of such sale.

         6.5   Nonconsensual Confirmation

        If any impaired Class of Claims entitled to vote does not accept the Plan by the requisite
statutory majority provided in section 1126(c) of the Bankruptcy Code, the Plan Proponents
reserve the right to amend the Plan or undertake to have the Court confirm the Plan under section
                                                 26
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew        Doc 666-1      Filed 05/24/19 Entered 05/24/19 10:04:11              Exhibit A
                                           Pg 30 of 44



1129(b) of the Bankruptcy Code or both as discussed more fully in Article X of the Disclosure
Statement. With respect to any impaired classes of Claims that are deemed to reject the Plan, the
Plan Proponents shall request the Court to confirm the Plan under section 1129(b) of the
Bankruptcy Code.

         6.6   Closing of Chapter 11 Cases

       When each Disputed Claim filed against the Debtors have become an Allowed Claim or a
disallowed Claim, and all Cash has been distributed in accordance with the terms of the Plan and
the Liquidation Trust Agreement, the Liquidation Trustee shall seek authority from the Bankruptcy
Court to close the Chapter 11 Cases in accordance with the Bankruptcy Code and the Bankruptcy
Rules and to request the Bankruptcy Court to enter the Final Decree.

         6.7   Dissolution of Committee

        The Committee shall continue in existence until the Effective Date, and until the Effective
Date shall continue to exercise those powers and perform those duties specified in Section 1103
of the Bankruptcy Code, and shall perform such other duties as it may have been assigned by the
Bankruptcy Court prior to the Effective Date. On the Effective Date, the Committee shall be
dissolved and its members shall be deemed released of all of their duties, responsibilities, and
obligations in connection with the Chapter 11 Cases or the Plan and its implementation, and the
retention or employment of the Committee’s attorneys, financial advisors, and other agents shall
terminate. Notwithstanding anything in Article 6 of the Plan, the Committee and its Professionals
shall continue to have standing and a right to be heard following dissolution of the Committee
solely with respect to: (a) Professional Fee Claims of the Committee’s Professionals arising prior
to the Effective Date; and (b) any appeals of the Confirmation Order. All reasonable fees and
expenses incurred therein shall be paid by the Liquidation Trustee to the extent of available Assets,
as applicable, without further order of the Court.

         6.8   Dissolution of the Debtors and Resignation of its Managers and Officers

        From and after the Effective Date, the Debtors shall be deemed dissolved for all purposes
without the necessity for any other or further actions to be taken by or on behalf of the Debtors or
payments to be made in connection therewith; provided, however, that the Liquidation Trustee on
behalf of the Debtors may file with the appropriate governmental authority or authorities a
certificate or statement of dissolution referencing the Plan and any and all required tax returns or
other documents required by this Plan or applicable law. From and after the Effective Date, the
Debtors shall not be required to file any document, or take any other action, to withdraw its
business operations from any states in which the Debtors were previously conducting business.
Upon the Effective Date, all of the Debtors’ managers and officers, including the CRO, shall be
deemed to have been terminated by the Debtors without the necessity of any further action or
writing, and they shall be released from any responsibilities, duties and obligations that arise after
the Effective Date to the Debtors or its creditors under the Plan, the Liquidation Trust Agreement,
or applicable law. Under no circumstances shall such parties be entitled to any compensation from
                                                 27
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew        Doc 666-1      Filed 05/24/19 Entered 05/24/19 10:04:11              Exhibit A
                                           Pg 31 of 44



the Debtors or the Liquidation Trustee for services provided after the Effective Date, unless such
individuals are subsequently employed by the Liquidation Trustee to assist him in the
consummation of the Plan or in his administration of the Liquidation Trust.



         6.9   Grouping of Debtors for Convenience

       The Plan may group the Debtors together for the purposes of, inter alia, describing
treatment under the Plan, confirmation of the Plan, and making Distributions. Unless set forth in
the Plan, this grouping shall not affect any Debtor’s status as a separate legal entity, change the
organizational structure of the Debtors’ business enterprise, constitute a change of control of any
Debtor for any purpose, cause a merger or consolidation of any legal entities, or cause the transfer
of any assets. The Plan is not premised upon and shall not cause the substantive consolidation of
the Debtors or any non-Debtor affiliate, and, except as otherwise provided by or permitted under
the Plan, all Debtors shall continue to exist as separate legal entities.


                                            ARTICLE 7

                                        DISTRIBUTIONS

         7.1   Payment Up to Allowed Claim

       Notwithstanding any other provisions of the Plan, no Holder of a Claim shall be entitled to
receive Distributions aggregating more than its Allowed Claim, nor shall any Holder of a Claim
receive any Distributions under the Plan until its Claim has been Allowed.

         7.2   Distributions

         Distributions to Holders of Allowed Claims shall be made by the Liquidation Trustee:
(a) at the addresses set forth on the Proofs of Claim filed by such Holders (or at the last known
addresses of such holders if no Proof of Claim is filed or if the Debtors have been notified of a
change of address), (b) at the addresses set forth in any written notices of address changes delivered
to the Debtors or the Liquidation Trustee after the date of any related Proof of Claim, or (c) at the
addresses reflected on the Schedules if no Proof of Claim has been filed and the Debtors or the
Liquidation Trustee have not received a written notice of a change of address. If any Distribution
of a Holder of an Allowed Claim is returned as undeliverable, no further Distributions to such
holder shall be made unless and until the Debtors or the Liquidation Trustee are notified in writing
of such Holder's then current address, at which time all missed Distributions shall be made to such
Holder without interest. Any undeliverable distribution made shall be held for redistribution under
this Plan. All claims for undeliverable Distributions must be made no later than 90 days after the
Distribution is made, after which date all Unclaimed Property and uncashed checks for any reason
shall revert to the Liquidation Trust free of any restrictions thereon, and the Claim of any Holder

                                                 28
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew        Doc 666-1      Filed 05/24/19 Entered 05/24/19 10:04:11            Exhibit A
                                           Pg 32 of 44



or successor to such Holder with respect to such property shall be discharged and forever barred
notwithstanding any federal or state escheat laws to the contrary. Nothing contained in the Plan
shall require the Debtors or the Liquidation Trustee or any professional retained by the foregoing
to attempt to locate any holder of an Allowed Claim.



         7.3   Time of Payment

        Except as may be provided herein, all Distributions provided for by the Plan will be made
as soon as it is feasible in the reasonable discretion of the Debtors or the Liquidation Trustee, as
the case may be. One or more Distributions may be made pursuant to the provisions of the Plan.

         7.4   Disputed Claims Reserves

        On any date that Distributions are to be made on account of Allowed Claims and after
making all Distributions to be made on any such date under the Plan, the Liquidation Trustee shall
make a reasonable reserve on account of Disputed Claims and shall adjust the reserve periodically,
which shall be no less than the amount of the Disputed Claims multiplied by the Pro Rata
Distribution that have been made on account of Allowed Claims as of such date. Such Disputed
Claim reserve shall be administered by the Liquidation Trustee. The reserve shall be closed and
extinguished by the Liquidation Trustee upon the determination that all Distributions and other
dispositions of Cash, or other Distributions required to be made under the Plan have been made in
accordance with the terms of the Plan. Upon closure of a Disputed Claim reserve, all Cash shall
be subject to redistribution, in accordance with the provisions of the Plan.

         7.5   Estimation of Claims

       The Liquidation Trustee may, at any time, request that the Bankruptcy Court estimate any
contingent or unliquidated Claims, including any Claim for taxes, to the extent permitted by
section 502(c) of the Bankruptcy Code regardless of whether the Debtors or the Liquidation
Trustee, as the case may be, has previously objected to such Claim or whether the Bankruptcy
Court has ruled on any such objection. The Bankruptcy Court shall retain jurisdiction to estimate
any Claim at any time during litigation concerning any objection to any Claim, including during
the pendency of any appeal relating to any such objection. In the event that the Bankruptcy Court
estimates any contingent or unliquidated Claim, that estimated amount shall constitute either the
Allowed amount of such Claim or a maximum limitation on such Claim, as determined by the
Bankruptcy Court. If the estimated amount constitutes a maximum limitation on such Claim, the
Liquidation Trustee may elect to pursue supplemental proceedings to object to any ultimate
allowance of such Claim. All of the aforementioned Claims objection, estimation and resolution
procedures are cumulative and not necessarily exclusive of one another. Claims may be estimated
and subsequently compromised, settled, withdrawn or resolved by any mechanism approved by
the Bankruptcy Court.


                                                29
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew        Doc 666-1       Filed 05/24/19 Entered 05/24/19 10:04:11           Exhibit A
                                            Pg 33 of 44



         7.6    Objections

       All parties in interest shall have the right to make and File objections to Claims subsequent
to the Effective Date; provided, however, all such objections by any party other than the
Liquidation Trustee shall be filed no later than 30 days after the Effective Date (the "Claim
Objection Deadline"). The Liquidation Trustee shall have the right to make and File objections at
any time prior to the final distribution. All objections shall be litigated to Final Order unless
approval of a settlement or compromise of a claim objection is obtained pursuant to Bankruptcy
Rule 9019; provided, however, the Liquidating Trustee has authority to compromise, settle,
otherwise resolve or withdraw any objection without further order of the Bankruptcy Court.

         7.7    Untimely Claims

        Except as otherwise expressly provided in this Plan, any Claim not deemed Filed pursuant
to Section 1111(a) of the Bankruptcy Code or timely Filed pursuant to the Bankruptcy Code,
Bankruptcy Rules, any applicable order of the Bankruptcy Court or the provisions of the Plan,
shall (a) not be treated as an Allowed Claim for voting purposes and Distributions and (b) may be
expunged from the Claims register in the Chapter 11 Cases without notice, motion or order.

         7.8    Updates to Claim Register Without Objection

        Any Proof of Claim that has been paid or satisfied, in whole or in part, or any Proof of
Claim that has been amended or superseded, may be marked as satisfied, in whole or in part, or
amended (as applicable) on the Claims Register by the Claims Agent at the directions of the
Debtors or Liquidation Trustee, as applicable, without a Claims Objection having to be filed and
without any further notice to or action, order, or approval of the Bankruptcy Court; provided that
the Debtors or the Liquidation Trustee, as applicable, shall provide 30 days’ notice of any of the
foregoing modifications to the Claims Register to the Holder of any affected Claims during which
period the Holder may object thereto.

         7.9    Fractional Cents

        Notwithstanding any other provision of the Plan to the contrary, no payment of fractional
cents shall be made pursuant to the Plan. Whenever any payment of a fraction of a cent under the
Plan would otherwise be required, the actual Distribution made shall reflect a rounding of such
fraction to the nearest whole penny (up or down), with half cents or more being rounded up and
fractions less than half of a cent being rounded down. No distributions of less than $25.00 will be
made on account of Allowed Claims, and the Liquidation Trustee shall contribute any balance in
the Liquidation Trust that is not distributed to non-profit 503(c) organization “Access to
Bankruptcy Court,” or a similar non-profit organization selected by the Liquidation Trustee.

         7.10   Interest on Claims

       Interest shall not accrue on Claims, and no Holder of a Claim shall be entitled to interest
accruing on any Claim unless provided pursuant to the terms of the Plan or the Bankruptcy Code
                                               30
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew        Doc 666-1      Filed 05/24/19 Entered 05/24/19 10:04:11            Exhibit A
                                           Pg 34 of 44



(for example, Priority Tax Claims); provided, however, that no Distributions shall be made to
Equity Interests until all General Unsecured Claims have been paid in full with interest as provided
under applicable law. Distributions in respect of Allowed Claims shall be allocated first to the
principal amount (as determined for federal income tax purposes) of such Claims, and then, to the
extent the consideration exceeds the principal amount of such Claims, to any portion of such
Claims for accrued but unpaid interest.



         7.11   Setoffs

        Except as otherwise provided in the Plan, the Liquidation Trustee may set off against any
Claim and the Distributions to be made pursuant to the Plan in respect of such Claim, any claims
of any nature whatsoever that the Debtors may have against the Holder of such Claim, but neither
the failure to do so nor the allowance of any Claim under the Plan shall constitute a waiver or
release by the Liquidation Trustee of any right of setoff against the holder of such Claim.

         7.12   Waiver of Transfer Taxes

        Pursuant to section 1146(a) of the Bankruptcy Code, the issuance, transfer or exchange of
security or the making or delivery of an instrument of transfer under the Plan after the Effective
Date shall not be taxed under any law imposing a stamp tax or similar tax.

         7.13   Time Bar to Cash Payments by Check

        Checks issued by the Liquidation Trustee on account of Allowed Claims shall be null and
void if not negotiated within one hundred twenty (120) days after the date of issuance thereof,
except those returned as undeliverable which shall be dealt with in accordance with Section 7.2 of
the Plan. After such date, all Claims in respect of void checks shall be forever barred, and the
proceeds of such checks shall revest in the Liquidation Trust and be subject to redistribution, as
appropriate, in accordance with the provisions of the Plan.

                                           ARTICLE 8

                     EXECUTORY CONTRACTS UNDER THE PLAN

         8.1    Executory Contracts

        All Executory Contracts (other than those previously rejected or assumed and assigned
pursuant to an order of the Bankruptcy Court) shall be deemed rejected on the Effective Date or
such other date as may be agreed to by the Debtors and the counterparties thereto or ordered by
the Bankruptcy Court, and the Debtors and respective counterparties shall be relieved of any
further obligation to perform under such agreements. Rejected Contract counterparties who do
not oppose this proposed treatment by opposing confirmation of the Plan by filing and serving a
                                                31
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew        Doc 666-1      Filed 05/24/19 Entered 05/24/19 10:04:11              Exhibit A
                                           Pg 35 of 44



written objection with the Bankruptcy Court in accordance with the Bankruptcy Code and
Bankruptcy Rules shall be deemed to have consented to rejection of such Executory Contract. This
Plan shall constitute a request pursuant to Bankruptcy Code Sections 1123(b)(2) and 365(a) and
the Confirmation Order (except as otherwise provided therein) shall constitute an order of the
Bankruptcy Court approving the rejection by the Debtors of all Executory Contracts that have not
otherwise been rejected or assumed by order of the Bankruptcy Court.



         8.1   Rejection Claims

        If the rejection of a Rejected Contract gives rise to a Claim by the other party or parties to
such contract or lease, such Claim shall be classified as a Class 3 General Unsecured Claim;
provided, however, that any Claim arising from the rejection of a Rejected Contract pursuant to
this Article 8 herein shall be forever barred and shall not be enforceable against the Debtors, the
Estates, or their properties, unless a proof of Claim is Filed and served on the Debtors by the
Rejection Claims Bar Date.


                                            ARTICLE 9

                           RETENTION OF SUBJECT MATTER
                         JURISDICTION AND CAUSES OF ACTION

         9.1   Retention of Subject Matter Jurisdiction

        The Bankruptcy Court shall continue to have subject matter jurisdiction, of all matters, and
over all Persons arising out of, and relating to, the Cases and the Plan pursuant to, and for the
purposes of, sections 105(a) and 1142 of the Bankruptcy Code and for, among other things, the
following purposes:

         a.    to consider and rule on the compromise and settlement of any Claim against or
               Cause of Action on behalf of the Debtors or the Estates;

         b.    to ensure that distributions to holders of Allowed Claims are accomplished as
               provided in the Plan;

         c.    to hear and determine any timely objections to Administrative Expense Claims or
               to proofs of claim filed, both before and after the Effective Date, including any
               objections to the classification of any Claim or Equity Interest, and to allow or
               disallow any Claim, in whole or in part;

         d.    to hear and determine any and all applications for the allowance of Professional
               Fees as provided for in the Plan;

                                                 32
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew       Doc 666-1     Filed 05/24/19 Entered 05/24/19 10:04:11             Exhibit A
                                         Pg 36 of 44



         e.   to enter and implement such orders as may be appropriate in the event the
              Confirmation Order is for any reason stayed, revoked, modified, or vacated;

         f.   to issue such orders in aid of execution of the Plan, in accordance with section 1142
              of the Bankruptcy Code;

         g.   to estimate Claims for all purposes under the Plan;

         h.   to consider any modifications of the Plan, to cure any defect or omission, or
              reconcile any inconsistency in the Plan, including any exhibit thereto, or in any
              order of the Bankruptcy Court, including the Confirmation Order, as may be
              necessary to carry out the purposes and intent of the Plan and to implement and
              effectuate the Plan;

         i.   to hear and determine matters concerning state, local and federal taxes, including
              but not limited to those in accordance with sections 346, 505 and 1146 of the
              Bankruptcy Code, with respect to the Debtor or any Person;

         j.   to compel the conveyance of property and other performance contemplated under
              the Plan and documents executed in connection herewith;

         k.   to enforce remedies upon any default under the Plan;

         l.   to enforce, interpret and determine any disputes arising in connection with any
              orders, stipulations, judgments and rulings entered in connection with the Chapter
              11 Cases (whether or not the Chapter 11 Cases have been closed);

         m.   to resolve any cases, controversies, suits or disputes that may arise in connection
              with the consummation, interpretation or enforcement of the Plan, or any Person's
              obligations incurred in connection herewith;

         n.   to determine any other matters that may arise in connection with or relate to the
              Plan, the Liquidation Trust Agreement, the Disclosure Statement, the Confirmation
              Order or any contract, instrument, release, indenture or other agreement or
              document created in connection with the Plan, the Liquidation Trust Agreement, or
              the Disclosure Statement;

         o.   to issue injunctions, enter and implement other orders or take such other actions as
              may be necessary or appropriate to restrain interference by any Person with the
              occurrence of the Effective Date or enforcement of the Plan;

         p.   to issue such orders as may be necessary or appropriate in aid of confirmation
              and/or to facilitate consummation of the Plan;


                                               33
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew        Doc 666-1      Filed 05/24/19 Entered 05/24/19 10:04:11              Exhibit A
                                           Pg 37 of 44



         q.    to determine such other matters as may be provided for in the Confirmation Order
               or other orders of the Bankruptcy Court as may be authorized under the provisions
               of the Bankruptcy Code or any other applicable law;

         r.    to hear and determine (a) all motions, applications, adversary proceedings, and
               contested and litigated matters pending on the Effective Date, and (b) all Claims by
               or against the Debtor arising under the Bankruptcy Code or non-bankruptcy law, if
               made applicable by the Bankruptcy Code, whether such Claims are commenced
               before or after the Effective Date, including, but not limited to, Causes of Action
               and the Chapter 5 Claims;

         s.    to hear and determine all motions and applications filed by the Litigation Trustee
               in accordance with the Litigation Trustee’s obligations and duties under the
               Litigation Trust and the Plan, including, but not limited to, applications under
               Bankruptcy Rule 2004;

         t.    to hear and determine all Causes of Action, to the extent not described above;

         u.    to hear and determine any Claims asserted by: (i) suppliers of goods or services to
               any of the Debtors; and (ii) any shareholder, insider or affiliate of any of the
               Debtors, for any actions or omissions prior to the Commencement Date;

         v.    to hear and determine any other matter authorized by applicable law; and

         w.    to enter a Final Decree.

         9.2   Retention of Causes of Action

            The Plan preserves all Causes of Action, except for the Causes of Action released in
the Chase Settlement Agreement, the Confirmation Order, or the Plan or otherwise expressly
released or assigned by an order of this Court, and provides for them to be transferred to the
Liquidation Trust on the Effective Date of the Plan.

            Pursuant to Section 1123(b)(3) of the Bankruptcy Code, except as otherwise provided
in the Chase Settlement Agreement, the Plan, or the Confirmation Order, the Liquidation Trust (as
successor to the Debtors and the Estates) shall retain and have the exclusive right to enforce against
any Entity any and all Causes of Action of the Debtors or their Estates, including, without
limitation, all Avoidance Actions and all Causes of Action listed in Article VI(l) of the Disclosure
Statement.

     PLEASE TAKE NOTICE THAT, WITH THE EXCEPTION OF THOSE CAUSES OF
ACTION THAT ARE RELEASED OR WAIVED UNDER THE TERMS OF THE PLAN,
THE CHASE SETTLEMENT AGREEMENT, THE CONFIRMATION ORDER, OR OTHER
ORDER OF THE BANKRUPTCY COURT, ALL CAUSES OF ACTION OF THE DEBTORS

                                                 34
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew        Doc 666-1     Filed 05/24/19 Entered 05/24/19 10:04:11            Exhibit A
                                          Pg 38 of 44



AND THEIR ESTATES, WHETHER OR NOT SPECIFIED HEREIN, WILL BE
PRESERVED AND TRANSFERRED TO THE LIQUIDATION TRUST PURSUANT TO
THE PLAN.

     THE LACK OF DISCLOSURE OF ANY PARTICULAR CAUSE OF ACTION
SHALL NOT CONSTITUTE, NOR BE DEEMED TO CONSTITUTE, A RELEASE OR
WAIVER OF SUCH CAUSE OF ACTION, AS THE PLAN PROPONENTS INTEND FOR
THE PLAN TO PRESERVE AND TRANSFER TO THE LIQUIDATION TRUST ANY
AND ALL CAUSES OF ACTION HELD BY THE DEBTORS AND THEIR ESTATES AS
OF THE EFFECTIVE DATE OF THE PLAN EXCEPT AS EXPRESSLY NOTED
HEREIN.

                                          ARTICLE 10

                                 MODIFICATION OF PLAN

         10.1   Prior to the Confirmation Order

        The Plan Proponents may alter, amend, or modify the Plan or any exhibits thereto under
section 1127(a) of the Bankruptcy Code at any time prior to entry of the Confirmation Order. The
Plan Proponents shall provide parties-in-interest with notice of such amendments or modifications
as may be required by the Bankruptcy Code or Bankruptcy Rules or order of the Bankruptcy Court.
A Holder of a Claim that has accepted the Plan shall be deemed to have accepted the Plan, as
altered, amended, modified or clarified, if the proposed alteration, amendment, modification or
clarification does not materially and adversely change the treatment of the Claim of such Holder.

         10.2   After the Confirmation Order

        After the entry of the Confirmation Order and prior to substantial consummation (as
defined in section 1101(2) of the Bankruptcy Code) of the Plan, the Plan Proponents may, under
section 1127(b) of the Bankruptcy Code, institute proceedings in the Bankruptcy Court to remedy
any defect or omission or to reconcile any inconsistencies in the Plan, the Disclosure Statement,
or the Confirmation Order, and such matters as may be necessary to carry out the purpose and
effect of the Plan so long as such proceedings do not materially and adversely affect the treatment
of holders of Claims under the Plan; provided, however, that, to the extent required, prior notice
of such proceedings shall be served in accordance with the Bankruptcy Code or Bankruptcy Rules
or an order of the Bankruptcy Court. A Holder of a Claim that has accepted the Plan shall be
deemed to have accepted the Plan, as altered, amended, modified or clarified, if the proposed
alteration, amendment, modification or clarification does not materially and adversely change the
treatment of the Claim of such holder.

                                          ARTICLE 11



                                                35
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew        Doc 666-1      Filed 05/24/19 Entered 05/24/19 10:04:11            Exhibit A
                                           Pg 39 of 44



                PROVISIONS REGARDING INJUNCTIONS, EXCULPATION
                           AND THIRD PARTY RELEASES

         11.1   Injunction relating to the Plan

       The Assets of the Debtors shall be used for the satisfaction of expense obligations and the
payment of Claims only in the manner set forth in this Plan and shall not be available for any other
purpose. All Persons and Entities who have held, hold or may hold Claims or Interests based upon
any act or omission, transaction or other activity of any kind or nature related to the Debtors, the
Liquidating Trust or the Chapter 11 Cases that occurred prior to the Effective Date, other than as
expressly provided in this Plan or the Confirmation Order, regardless of the filing, lack of filing,
allowance or disallowance of such Claims or Interests and regardless of whether such Person has
voted to accept the Plan, and any successors, assigns or representatives of such Persons, shall be
precluded and permanently enjoined on and after the Effective Date from interfering with the use
and distribution of the Debtors’ assets in the manner contemplated by the Plan.

        In addition, as of the Effective Date and subject to the occurrence of the Effective Date,
except as otherwise specifically provided in the Plan or the Confirmation Order, all Person and
Entities who have held, hold or may hold Claims or Interests that are fully satisfied, settled, or
released under the terms of this Plan (as modified by the Confirmation Order), or any Claim that
is exculpated pursuant to the terms of the Plan, shall be precluded and permanently enjoined on
and after the Effective Date from enforcing, pursuing, or seeking any setoff or relief with respect
to such Claims, except for the receipt of the payments or Distributions that are contemplated by
the Plan.

         11.2   Releases

                a.     Chase Release. As of the Effective Date, Chase and its subsidiaries,
                       affiliates, successors and assigns, current and former officers, directors,
                       members, managers, principals, employees, agents, financial advisors,
                       attorneys, accountants, consultants, insurers, reinsurers, underwriters,
                       representatives and other professionals, in each case in their capacity
                       as such (each, a “Chase Released Party”) shall be deemed to be and
                       hereby are forever released and discharged by the Debtors, the
                       reorganized debtors, and their respective Estates from any and all
                       claims (as defined in Section 101(5) of the Bankruptcy Code),
                       obligations, rights, suits, demands, damages, actions, causes of action,
                       debts, judgments, remedies and liabilities whatsoever, whether known
                       or unknown, foreseen or unforeseen, direct or indirect, derivative, in
                       law, equity or otherwise relating to any of the Debtors, any Estate or
                       any current or former Assets of any Debtor and taking place on or
                       before the Effective Date; provided, however, that Chase shall not be
                       released from, and shall continue to be bound to perform its obligations
                       under the Chase Settlement Agreement as incorporated into the Plan.
                       Each Debtor, the Committee and any other representative of any
                       Debtor’s estate, hereby irrevocably covenant to refrain from, directly
                                                36
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew     Doc 666-1    Filed 05/24/19 Entered 05/24/19 10:04:11         Exhibit A
                                      Pg 40 of 44


                   or indirectly, asserting any Claim or demand, or commencing,
                   instituting or causing to be commenced, any proceeding of any kind
                   against any Chase Released Party based upon any Claim, obligation,
                   right, suit, demand, damage, action, cause of action, debt, judgment,
                   remedy or liability released above. Further, no estate rights of any kind
                   against any Chase Released Party have been assigned or transferred to
                   any person or entity.

             b.    Debtors’ Release of Claims Against Managers, Officers, Directors and
                   Professional of the Debtors. As of the Effective Date, Debtors shall be
                   deemed to have released all claims in connection with or related to any
                   action or omission taking place after the Commencement Date and
                   prior to the Effective Date in any way relating to the Debtors, the
                   Chapter 11 Cases, the Plan, the Committee, against the Debtors’
                   present and former managers, officers, employees, agents, financial
                   advisors, attorneys and professionals; provided, however, the foregoing
                   shall not waive or release any causes of action arising out of (i) any
                   contractual obligations owing by any such party (ii) any Avoidance
                   Actions or (iii) the willful misconduct, gross negligence, intentional
                   fraud or criminal conduct of any such party.

             C.    Debtors’ Release of Claims Against Creditor Representatives. As of the
                   Effective Date, Debtors shall be deemed to have released all claims in
                   connection with or related to any action or omission taking place after
                   the Commencement Date and prior to the Effective Date in any way
                   relating to the Debtors, the Chapter 11 Cases, the Plan, or the
                   Committee and its members, against the Committee and its members,
                   or any of their respective employees, agents, financial advisors,
                   attorneys and professionals; provided, however, the foregoing shall not
                   waive or release any causes of action arising out of (i) any contractual
                   obligations owing by any such party (ii) the willful misconduct, gross
                   negligence, intentional fraud or criminal conduct of any such party.

             D.    Releasing Parties’ Release of Claims Against Released Parties. As of the
                   Effective Date, in consideration for the obligations of the Debtors and
                   Chase under this Plan, and the consideration and other contracts,
                   instruments, releases, agreements, or documents to be entered into or
                   delivered in connection with this Plan, each Releasing Party shall be
                   deemed to have conclusively, absolutely, unconditionally, irrevocably,
                   and forever released, waived, and discharged any and all liabilities
                   whether known or unknown, foreseen or unforeseen, existing or
                   hereinafter arising, in law, equity, or otherwise, that such Releasing
                   Party has, had, or may have against any Released Party (which release
                   shall be in addition to the discharge of Claims and termination of

                                           37
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew        Doc 666-1     Filed 05/24/19 Entered 05/24/19 10:04:11          Exhibit A
                                          Pg 41 of 44



                      Equity Interests provided herein and under the Confirmation Order
                      and the Bankruptcy Code), in each case, in connection with, relating to,
                      or arising out of, out-of-court restructuring efforts or the Chapter 11
                      Cases related to any of the Debtors, including, without limitation, (i)
                      the negotiation of any settlements entered into with or by any of the
                      Debtors or any other estate representatives, (ii) the formulation,
                      preparation, dissemination, negotiation, filing, prosecution, approval
                      or administration of the Disclosure Statement, this Plan (including any
                      term sheets related hereto), the DIP Loan Documents, the Final DIP
                      Financing Order, or (iii) any contract, instrument, release or other
                      agreement or document created or entered into in connection with any
                      such negotiations or settlements or the Disclosure Statement, this Plan,
                      DIP Loan Documents, the Final DIP Financing Order, the filing of the
                      Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
                      Consummation, and the administration and implementation of the
                      Plan; provided, however, the foregoing shall not waive or release any
                      causes of action arising out of (i) any contractual obligations owing by
                      any such party or (ii) the willful misconduct, gross negligence,
                      intentional fraud or criminal conduct of any such party.

                e.    For the avoidance of doubt and notwithstanding anything to the
                      contrary in this Plan or otherwise, nothing herein shall release any
                      claims that arose prior to the Effective Date against the Debtors’
                      Principals or any related parties, affiliates of the Debtors, including but
                      not limited to, BNF Brooklyn, BNF Partners, MTKN, White Plains,
                      BNF NY, IFC, KAH, ACIM, ALIM, and 8904 and such claims shall be
                      expressly preserved.

         11.3   Exculpation

        As of the Effective Date, each (i) Debtor, (ii) the Committee, (iii) each member the
Committee, (iv) each Chase Released Party, (v) the respective financial advisors, attorneys,
accountants, consultants and other professionals of each person or entity referred to in parts
(i) through (iv) of this sentence (each an “Exculpated Party”) shall neither have nor incur,
and each Exculpated Party is hereby released and exculpated from, any Exculpated Claim
or obligation, cause of action or liability for any Exculpated Claim, except for gross
negligence or willful misconduct, but in all respects each Exculpated Party shall be entitled
to reasonably rely upon the advice of counsel with respect to their duties and responsibilities
under this Plan or in the context of each Debtor’s Chapter 11 Case. No Holder of a Claim
or Equity Interest or any other party-in-interest, including their respective agents,
employees, representatives, financial advisors, attorneys, or affiliates, shall have any right of
action against any Exculpated Party relating to, or arising out of the Exculpated Claims,
except for such Exculpated Party’s own willful misconduct or gross negligence; provided,
however, that nothing in the Plan shall, or shall be deemed to, release or exculpate the
                                               38
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew           Doc 666-1   Filed 05/24/19 Entered 05/24/19 10:04:11            Exhibit A
                                           Pg 42 of 44



Exculpated Parties with respect to their obligation or covenants arising pursuant to the Plan.


                                          ARTICLE 12

                               MISCELLANEOUS PROVISIONS

         12.1     Governing Law

      EXCEPT TO THE EXTENT THAT THE BANKRUPTCY CODE OR OTHER
FEDERAL LAW IS APPLICABLE, OR TO THE EXTENT A SCHEDULE OR EXHIBIT
HERETO OR INSTRUMENT, AGREEMENT OR OTHER DOCUMENT EXECUTED UNDER
THE PLAN PROVIDES OTHERWISE, THIS PLAN, THE RIGHTS, DUTIES AND
OBLIGATIONS ARISING UNDER THIS PLAN, AND ANY CLAIM OR CONTROVERSY
DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF THIS PLAN OR THE
TRANSACTIONS CONTEMPLATED BY THIS PLAN (WHETHER BASED ON
CONTRACT, TORT, OR ANY OTHER THEORY), INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, SHALL IN ALL RESPECTS BE
GOVERNED BY AND INTERPRETED, CONSTRUED AND DETERMINED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF NEW YORK WITHOUT REGARD TO
ANY CONFLICTS OF LAW PROVISION THAT WOULD REQUIRE THE APPLICATION
OF THE LAW OF ANY OTHER JURISDICTION.

         12.2     Notices

       All notices, requests and demands to be effective shall be in writing (including by facsimile
transmission and email) and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made when actually delivered or, in the case of notice by facsimile transmission,
when received and telephonically confirmed, addressed as follows:

             To the Debtors:
                                              Carl Marks Advisory Group LLC
                                              900 Third Avenue, 33rd Floor
                                              New York, NY 10022
                                              Attn: Steven F. Agran, CTP, CIRA
                                              Email: sagran@carlmarks.com

                                              Wilk Auslander LLP
                                              1515 Broadway
                                              43rd Floor
                                              New York, NY 10036
                                              Attn: Eric J. Snyder, Esq.
                                                     Eloy A. Peral, Esq.
                                                39
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew           Doc 666-1     Filed 05/24/19 Entered 05/24/19 10:04:11         Exhibit A
                                             Pg 43 of 44



                                                Email: esnyder@wilkauslander.com
                                                       eperal@wilkauslander.com

             To the Committee:
                                           Moses & Singer LLP
                                           405 Lexington Avenue
                                           New York, New York 10174
                                           Attn: Alan E. Gamza, Esq.
                                                 Jessica K. Bonteque, Esq.
                                           Email: agamza@MOSESSINGER.COM
                                                   jbonteque@MOSESSINGER.COM

             To the Liquidation Trustee:        Craig Jalbert
                                                Verdolino & Lowey, P.C.
                                                124 Washington Street
                                                Suite 101
                                                Foxboro, MA 02035
                                                Email: cjalbert@vlpc.com

         12.3     Conflicts

        In the event of any conflict or inconsistency between the terms of (a) the Plan (including
all exhibits to the Plan), and (b) the Disclosure Statement, the terms of the Plan shall control.

         12.4     Reservation of Rights

       If the Plan is not confirmed by a Final Order, or if the Plan is confirmed and does not
become effective, the rights of all parties in interest in the Bankruptcy Case are and shall be
reserved in full. Any concessions or settlements reflected herein, if any, are made for purposes of
the Plan only, and if the Plan does not become effective, no party in interest in the Bankruptcy
Case shall be bound or deemed prejudiced by any such concession or settlement.

         12.5     Binding Effect

        The rights, benefits and obligations of any Person named or referred to in the Plan, or
whose actions may be required to effectuate the terms of the Plan shall be binding on, and shall
inure to the benefit of, any heir, executor, administrator, successor or assign of such Person
(including, but not limited to, any trustee appointed for Debtor under Chapters 7 or 11 of the
Bankruptcy Code). The terms and provisions of the Plan shall continue to be effective in this or
any superseding case under the Bankruptcy Code.


Dated: May 8, 2019

                                                  40
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
 17-11906-mew   Doc 666-1   Filed 05/24/19 Entered 05/24/19 10:04:11      Exhibit A
                                   Pg 44 of 44



                                    DEBTORS:

                                    BICOM NY, LLC


                                    By: /s/ Steven F. Agran      _______________
                                    Name: Steven F. Agran, CTP, CIRA_________
                                    Its:    Chief Restructuring Officer___________

                                    BAY RIDGE AUTOMOTIVE COMPANY, LLC


                                    By:   /s/ Steven F. Agran _____________
                                    Name: Steven F. Agran, CTP, CIRA_______
                                    Its:  Chief Restructuring Officer_________


                                    ISCOM NY, LLC


                                    By:   /s/ Steven F. Agran _____________
                                    Name: Steven F. Agran, CTP, CIRA_______
                                    Its:  Chief Restructuring Officer_________


                                    OFFICIAL COMMITTEE OF UNSECURED
                                    CREDITORS FOR EACH OF THE DEBTORS:


                                    By:   /s/ Ray Lahey____________________
                                    Name: Ray Lahey______________________
                                    Its:  Chairperson




                                      41
01062205.1
01066772.1
01067497.1
01067927.1
01068252.1
01071858.1
01072069.1
